EXHIBIT 10.12

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of October 1, 2007

among

CONCUR TECHNOLOGIES, INC.

as the Company

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent

and

LASALLE BANK NATIONAL ASSOCIATION,

as sole Arranger and sole Bookrunner

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1      DEFINITIONS    1 1.1      Definitions    1 1.2      Other
Interpretive Provisions    18 SECTION 2      COMMITMENTS OF THE LENDERS;
BORROWING, CONVERSION AND LETTER OF CREDIT PROCEDURES    20 2.1      Commitments
   20      2.1.1     Revolving Loan Commitment    21      2.1.2     L/C
Commitment    21 2.2      Loan Procedures    21      2.2.1     Various Types of
Loans    21      2.2.2     Borrowing Procedures    21      2.2.3     Conversion
and Continuation Procedures    22      2.2.4     Swing Line Facility    23 2.3  
   Letter of Credit Procedures    25      2.3.1     L/C Applications    25     
2.3.2     Participations in Letters of Credit    25      2.3.3     Reimbursement
Obligations    26      2.3.4     Funding by Lenders to Issuing Lender    27 2.4
     Increase in Commitments    27 2.5      Commitments Several    29 2.6     
Certain Conditions    29 SECTION 3      EVIDENCING OF LOANS    29 3.1      Notes
   29 3.2      Recordkeeping    29 SECTION 4      INTEREST    29 4.1     
Interest Rates    29 4.2      Interest Payment Dates    30 4.3      Setting and
Notice of LIBOR Rates    30 4.4      Computation of Interest    30 SECTION 5  
   FEES    30 5.1      Closing Fee    30 5.2      Non-Use Fee    30 5.3     
Letter of Credit Fees    30 5.4      Administrative Agent’s Fees    31 SECTION 6
     REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS    31 6.1
     Reduction or Termination of the Revolving Commitment    31      6.1.1
    Voluntary Reduction or Termination of the Revolving Commitment    31

 

i



--------------------------------------------------------------------------------

     6.1.2     All Reductions of the Revolving Commitment    31 6.2       
Prepayments    31      6.2.1     Voluntary Prepayments    31      6.2.2
    Mandatory Prepayments    32 6.3        Manner of Prepayments    32     
6.3.1     All Prepayments    32 6.4        Repayments    33      6.4.1
    Revolving Loans    33 SECTION 7      MAKING AND PRORATION OF PAYMENTS;
SETOFF; TAXES    33 7.1        Making of Payments    33 7.2        Application
of Certain Payments    33 7.3        Due Date Extension    33 7.4        Setoff
   33 7.5        Proration of Payments    34 7.6        Taxes    34 SECTION 8  
   INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS    36 8.1       
Increased Costs    36 8.2        Basis for Determining Interest Rate Inadequate
or Unfair    37 8.3        Changes in Law Rendering LIBOR Loans Unlawful    37
8.4        Funding Losses    37 8.5        Right of Lenders to Fund through
Other Offices    38 8.6        Discretion of Lenders as to Manner of Funding   
38 8.7        Mitigation of Circumstances; Replacement of Lenders    38 8.8    
   Conclusiveness of Statements; Survival of Provisions    39 SECTION 9     
REPRESENTATIONS AND WARRANTIES    39 9.1        Organization; Locations of
Executive Office; FEIN    39 9.2        Authorization; No Conflict    39 9.3    
   Validity and Binding Nature    40 9.4        Financial Condition    40 9.5  
     No Material Adverse Change    40 9.6        Litigation and Contingent
Liabilities    40 9.7        Ownership of Properties; Liens    40 9.8       
Equity Ownership; Subsidiaries    41 9.9        Pension Plans    41 9.10     
Investment Company Act    42 9.11      Public Utility Holding Company Act    42
9.12      Regulation U    42 9.13      Taxes    42 9.14      Solvency, etc    42
9.15      Environmental Matters    43 9.16      Insurance    43 9.17      Real
Property    43 9.18      Information    44 9.19      Intellectual Property    44

 

ii



--------------------------------------------------------------------------------

9.20      Burdensome Obligations    44 9.21      Labor Matters    44 9.22     
No Default    44 9.23      Dormant Entities    44 9.24      Subordinated Debt   
44 9.25      Secondary Offering    45 9.26      TMG Sale    45 9.27      No
Negative Pledges    45 SECTION 10      AFFIRMATIVE COVENANTS    45 10.1       
Reports, Certificates and Other Information    45      10.1.1     Annual Report
   45      10.1.2     Interim Reports    45      10.1.3     Compliance
Certificates    46      10.1.4     Notice of Default, Litigation and ERISA
Matters    46      10.1.5     Projections    47      10.1.6     Other
Information    47      10.1.7     Subordinated Debt Notices    47      10.1.8
    Notice of Claims under the Gelco Acquisition Documents or the TMG Sale
Documents    47      10.1.9     Schedule 9.1    47 10.2        Books, Records
and Inspections    47 10.3        Maintenance of Property; Insurance    48
10.4        Compliance with Laws; OFAC/BSA Provision; Payment of Taxes and
Liabilities    49 10.5        Maintenance of Existence, etc    49 10.6       
Use of Proceeds    50 10.7        Employee Benefit Plans    50 10.8       
Environmental Matters    50 10.9        Collateral Access Agreements    51 10.10
     Stock Certificates of certain Foreign Entities    51 10.11      UCC Filing
   51 10.12      Merger    51 10.13      Gelco Joinder    51 10.14      Further
Assurances    52 SECTION 11      NEGATIVE COVENANT    52 11.1        Debt    52
11.2        Liens    53 11.3        Restricted Payments    54 11.4       
Mergers, Consolidations, Sales    54 11.5        Modification of Organizational
Documents; Name; State of Formation    56 11.6        Transactions with
Affiliates    56 11.7        Inconsistent Agreements    56 11.8        Business
Activities; Issuance of Equity    57 11.9        Investments    57 11.10     
Restriction of Amendments to Certain Documents    58

 

iii



--------------------------------------------------------------------------------

11.11      Dormant Entities    58 11.12      Fiscal Year    58 11.13     
Financial Covenants    58      11.13.1     Total Funded Debt to EBITDA Ratio   
58      11.13.2     Interest Coverage Ratio    58 SECTION 12      EFFECTIVENESS;
CONDITIONS OF LENDING, ETC    58 12.1        Initial Credit Extension    59     
12.1.1       Financial Statements    59      12.1.2       Minimum EBITDA    60  
   12.1.3       Revolving Outstandings    60      12.1.4       Pro Forma
Covenant Compliance    60      12.1.5       Leverage    60      12.1.6
      Proceeds of Secondary Offering    60      12.1.7       Consents, etc    60
     12.1.8       Notes    61      12.1.9       Authorization Documents    61  
   12.1.10     Letter of Direction    61      12.1.11     Opinions of Counsel   
61      12.1.12     Insurance    61      12.1.13     Payment of Fees    61     
12.1.14     Solvency Certificate    61      12.1.15     Search Results; Lien
Terminations    61      12.1.16     Closing Certificate    62      12.1.17
    No Material Adverse Change    62      12.1.18     Gelco Acquisition    62  
   12.1.19     TMG Sale    62      12.1.20     Governmental Approvals    63     
12.1.21     Other    63 12.2        Conditions    63      12.2.1
      Compliance with Warranties, No Default, etc    63      12.2.2
      Confirmatory Certificate    63 SECTION 13      EVENTS OF DEFAULT AND THEIR
EFFECT    63 13.1        Events of Default    63      13.1.1       Non-Payment
of the Loans, etc    63      13.1.2       Non-Payment of Other Debt    64     
13.1.3       Other Material Obligations    64      13.1.4       Bankruptcy,
Insolvency, etc    64      13.1.5       Non-Compliance with Loan Documents    64
     13.1.6       Representations; Warranties    64      13.1.7       Pension
Plans    65      13.1.8       Judgments    65      13.1.9       Guaranty;    65
     13.1.10     Invalidity of Collateral Documents, etc    65      13.1.11
    Invalidity of Subordination Provisions, Subordinated Debt    65      13.1.12
    Change of Control    65

 

iv



--------------------------------------------------------------------------------

     13.1.13     Material Adverse Effect    66 13.2        Effect of Event of
Default    66 SECTION 14      THE AGENTS    66 14.1        Appointment and
Authorization    66 14.2        Issuing Lender    67 14.3        Delegation of
Duties    67 14.4        Exculpation of Administrative Agent    67 14.5       
Reliance by Administrative Agent    67 14.6        Notice of Default    68
14.7        Credit Decision    68 14.8        Indemnification    69 14.9       
Collateral Matters    69 14.10      Administrative Agent in Individual Capacity
   69 14.11      Successor Administrative Agent    70 14.12      Administrative
Agent May File Proofs of Claim    70 14.13      Other Agents; Arrangers and
Managers    71 SECTION 15      GENERAL    71 15.1        Waiver; Amendments   
71 15.2        Confirmations    72 15.3        Notices    72 15.4       
Computations    72 15.5        Costs, Expenses and Taxes    73 15.6       
Assignments; Participations    73      15.6.1       Assignments    73     
15.6.2       Participations    74 15.7        Register    75 15.8       
GOVERNING LAW    75 15.9        Confidentiality    75 15.10      Severability   
76 15.11      Nature of Remedies    76 15.12      Entire Agreement    76 15.13  
   Counterparts    77 15.14      Successors and Assigns    77 15.15     
Captions    77 15.16      Customer Identification - USA Patriot Act Notice    77
15.17      INDEMNIFICATION BY THE COMPANY    77 15.18      Nonliability of
Lenders    78 15.19      Termination    79 15.20      FORUM SELECTION AND
CONSENT TO JURISDICTION    79 15.21      WAIVER OF JURY TRIAL    80 15.22     
Statutory Notice - Insurance    80 15.23      Statutory Notice - Oral
Commitments    81

 

v



--------------------------------------------------------------------------------

ANNEXES

 

ANNEX A    Lenders and Pro Rata Shares ANNEX B    Addresses for Notices

SCHEDULES

 

SCHEDULE 9.1    Formation Information SCHEDULE 9.8    Subsidiaries SCHEDULE 9.16
   Insurance SCHEDULE 9.17    Real Property SCHEDULE 9.21    Labor Matters
SCHEDULE 11.1    Existing Debt SCHEDULE 11.2    Existing Lien SCHEDULE 11.9   
Investments SCHEDULE 12.1    Debt to be Repaid

EXHIBITS

 

EXHIBIT A    Form of Note (Section 3.1) EXHIBIT B    Form of Compliance
Certificate (Section 10.1.3) EXHIBIT C    Form of Assignment Agreement
(Section 15.6.1) EXHIBIT D    Form of Notice of Borrowing (Section 2.2.2)
EXHIBIT E    Form of Notice of Conversion/Continuation (Section 2.2.3) EXHIBIT F
   Documents and Requirements List

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 1, 2007 (this
“Agreement”), is entered into among CONCUR TECHNOLOGIES, INC., a Delaware
corporation (the “Company”), the financial institutions that are or may from
time to time become parties hereto (together with their respective successors
and assigns, the “Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its
individual capacity, “LaSalle”), as administrative agent for the Lenders.

A. The Company, Administrative Agent, and LaSalle as the sole lender thereto
(the “Existing Lender”), entered into a Credit Agreement dated as of June 1,
2007 (as amended from time to time, the “Existing Loan Agreement”).

B. The Company, Administrative Agent and the Lenders desire to, and have agreed
to, amend and restate the Existing Loan Agreement into this Agreement, and this
Agreement is not a novation of the Existing Loan Agreement nor is it a release
of any Lien granted by the Company or any Loan Party in favor of the
Administrative Agent.

C. As a condition to the execution and delivery of this Agreement, the
Administrative Agent, the Existing Lender and the Lenders have executed a Master
Assignment and Acceptance Agreement, as acknowledged by the Company, of even
date herewith, which such Master Assignment and Acceptance Agreement is and
shall be effective simultaneously with the effectiveness of this Agreement.

D. The Lenders have agreed to make available to the Company a revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

SECTION 1 DEFINITIONS.

1.1 Definitions. When used herein the following terms shall have the following
meanings:

Account Debtor is defined in the Guaranty and Collateral Agreement.

Account or Accounts is defined in the UCC.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

Acquisition Sub means Northstars Acquisition Corporation, a Delaware
corporation.



--------------------------------------------------------------------------------

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

Affected Loan - see Section 8.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.

Agent Fee Letter means the fee letter dated as of the date hereof between the
Company and the Administrative Agent and any other fee letter entered into
between the Company and the Administrative Agent from time to time.

Agreement - see the Preamble.

Applicable Margin means, for any day, the rate per annum set forth below, it
being understood that the Applicable Margin for (i) LIBOR Loans shall be the
percentage set forth under the column “LIBOR Rate Margin” or otherwise set forth
in this definition, (ii) Base Rate Loans shall be the percentage set forth under
the column “Base Rate Margin” or otherwise set forth in this definition,
(iii) the Non-Use Fee Rate shall be the percentage set forth under the column
“Non-Use Fee Rate,” (iv) the Documentary L/C Fee shall be the percentage set
forth under the column “Documentary L/C Fee Rate,” and (v) the Standby L/C Fee
shall be the percentage set forth under the column “Standby L/C Fee Rate”:

 

    

Ratio of Total Funded Debt
to EBITDA

  

Revolving Loans

  

Standby L/C Fee Rate,
Documentary L/C Fee Rate

Level

       

Non-Use

Fee Rate

  

LIBOR

Rate

Margin

  

Base Rate

Margin

    

I

   Greater than or equal to 2.00 to 1:00    0.30%    2.00%    0.50%    2.00%

II

   Greater than or equal to 1.50 to 1:00 but less than 2.00 to 1.00    0.25%   
1.75%    0.25%    1.75%

III

   Less than 1.50 to 1:00    0.20%    1.50%    0.00%    1.50%

 

2



--------------------------------------------------------------------------------

The LIBOR Rate Margin for Revolving Loans, the Base Rate Margin for Revolving
Loans, the Non-Use Fee Rate, the Standby L/C Fee Rate, and the Documentary L/C
Fee Rate shall be adjusted, to the extent applicable, on the fifth
(5th) Business Day after the earlier to occur of the Company providing or being
required by this Agreement to provide the annual and quarterly financial
statements and other information pursuant to Section 10.1.1 or 10.1.2, as
applicable, and the related Compliance Certificate, pursuant to Section 10.1.3.
Notwithstanding anything contained in this paragraph to the contrary, (a) if the
Company fails to deliver the such financial statements and Compliance
Certificate in accordance with the provisions of Section 10.1.1, 10.1.2 and
10.1.3, the LIBOR Rate Margin for Revolving Loans, the Base Rate Margin for
Revolving Loans, the Non-Use Fee Rate, the Standby L/C Fee Rate, and the
Documentary L/C Fee Rate shall be based upon Level I above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered by this Agreement until the fifth (5th) Business Day after such
financial statements and Compliance Certificate are actually delivered,
whereupon the LIBOR Rate Margin for Revolving Loans, the Base Rate Margin for
Revolving Loans, the Non-Use Fee Rate, the Standby L/C Fee Rate, and the
Documentary L/C Fee Rate shall be determined by the then current Level; (b) no
reduction to any LIBOR Rate Margin for Revolving Loans, the Base Rate Margin for
Revolving Loans, the Non-Use Fee Rate, the Standby L/C Fee Rate, or the
Documentary L/C Fee Rate shall become effective at any time when an Event of
Default has occurred and is continuing; and (c) the initial Applicable Margin
with respect to Revolving Loans and Letters of Credit on the Closing Date shall
be based on the Compliance Certificate provided at closing until the fifth
(5th) Business Day after the earlier to occur of the Company providing or being
required by this Agreement the financial statements and Compliance Certificate
for the Fiscal Quarter ending September 30, 2007, provided, however, if, based
on the Compliance Certificate for the Fiscal Quarter ending September 30, 2007
shows that the Certificate provided at Closing was inaccurate, then the correct
Applicable Margins shall be retroactively put into effect beginning on the date
of the Closing and such retroactive interest shall be deemed to be immediately
due and owing from the Company.

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 180 days with another asset performing the same
or a similar function, (b) the sale or lease of inventory or obsolete or
unneeded equipment, including, without limitation, any excess equipment, in the
ordinary course of business and (c) other Dispositions in any Fiscal Year the
Net Cash Proceeds of which do not in the aggregate exceed $500,000.

Assignee - see Section 15.6.1.

Assignment Agreement - see Section 15.6.1.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, and all court costs and similar legal
expenses.

 

3



--------------------------------------------------------------------------------

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and a Lender or its
Affiliates in connection with any of the Bank Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash
management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin - see the definition of Applicable Margin.

Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capitalized Rentals of any Person shall mean as of the date of any determination
thereof, the amount at which the aggregate present value of future rentals due
and to become due under all Capital Leases under which such Person is a lessee
would be reflected as a liability on a consolidated or combined balance sheet of
such Person in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateralize and Cash Collateral means to deliver cash collateral to the
Administrative Agent, to be held as cash collateral for outstanding Letters of
Credit, pursuant to documentation reasonably to the Administrative Agent.
Derivatives of such term have corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder, (e) money market accounts
or mutual funds which invest exclusively in assets satisfying the foregoing
requirements, (f) investments listed on Schedule 11.10, (g) investments in money
market funds managed by or sponsored by Administrative Agent or any of its
Affiliates, and (h) other short term liquid investments approved in writing by
the Administrative Agent (which approval shall not be unreasonably withheld).

Change of Control means the occurrence of any of the following events: (a) any
Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 shall acquire beneficial ownership (within the
meaning of Rule 13d-3 promulgated under such Act) of more than 20% of the
outstanding securities (on a fully diluted basis and taking into account any
securities or contract rights exercisable, exchangeable or convertible into
equity securities) of the Company having voting rights in the election of
directors under normal circumstances; (b) during any period of two consecutive
years, the first such period commencing the day before the Closing Date, a
majority of the members of the Board of Directors of the Company shall cease to
be Continuing Members; or (c) except for the Dormant Entities and except for the
merger of any Wholly-Owned Subsidiary or any Dormant Entity with or into any
other Wholly-Owned Subsidiary (if a Wholly-Owned Subsidiary is the surviving
entity), any Subsidiary of the Company ceases to be a Wholly-Owned Subsidiary of
the Company unless the assets of such Subsidiary are liquidated into a
Wholly-Owned Subsidiary of the Company or such Subsidiary is merged into a
Wholly-Owned Subsidiary of the Company. For purposes of the foregoing,
“Continuing Member” means a member of the Board of Directors of the Company who
either (i) was a member of the Company’s Board of Directors at the beginning of
such two

 

5



--------------------------------------------------------------------------------

year period and has been such continuously thereafter or (ii) became a member of
such Board of Directors after the beginning of such two year period and whose
election or nomination for election was approved by a vote of the majority of
the Continuing Members then members of the Company’s Board of Directors at the
beginning of such two year period or whose election or nomination for election
was previously so approved.

Closing Date - see Section 12.1.

Code means the Internal Revenue Code of 1986.

Collateral is defined in the Guaranty and Collateral Agreement.

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a mortgagee or lessor
of real property on which collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Loan Party, acknowledges the Liens of the Administrative Agent and waives
any Liens held by such Person on such property and contains such other terms as
may be reasonably required by Administrative Agent, and, in the case of any such
agreement with a mortgagee or lessor, permits the Administrative Agent
reasonable access to and use of such real property following the occurrence and
during the continuance of an Event of Default to assemble, complete and sell any
Collateral stored or otherwise located thereon.

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Mortgage, each Collateral Access Agreement, each Existing Loan Document
which relates to the Collateral, each control agreement and any other agreement
or instrument pursuant to which the Company, any Subsidiary or any other Person
grants or purports to grant collateral or a Lien on any asset or property of any
kind to the Administrative Agent for the benefit of the Lenders or otherwise
relates to such collateral.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

Company - see the Preamble.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

Concur Australia means Concur Technologies (Australia) Pty Ltd., an Australian
corporation.

Concur Canada means Gelco Information Network Canada, Inc., an Ontario
corporation.

Concur Hong Kong means Concur Technologies (Hong Kong) Ltd., a Hong Kong
corporation.

 

6



--------------------------------------------------------------------------------

Concur UK means, collectively, and individually, Concur Technologies (UK) Ltd.,
an English corporation, and Gelco Expense Management Limited.

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period, excluding any gains or losses from Asset Dispositions described in
clauses (a) and (c) of the definition of Asset Dispositions,

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

Debt of any Person means, without duplication, (a) all indebtedness that is
non-contingent and liquidated in amount or that should under GAAP be included in
liabilities and not just as a footnote on a balance sheet, (b) all borrowed
money of such Person, whether or not evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person as lessee under Capital
Leases including, without duplication, Capitalized Rentals, which have been or
should be recorded as liabilities on a balance sheet of such Person in
accordance with GAAP, (d) all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade accounts payable in the
ordinary course of business), (e) all

 

7



--------------------------------------------------------------------------------

indebtedness secured by a Lien on the property of such Person, whether or not
such indebtedness shall have been assumed by such Person, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Contingent Liabilities of such
Person, (i) all Debt of any partnership of which such Person is a general
partner, and (j) any Capital Securities or other equity instrument, whether or
not mandatory redeemable, that under GAAP is or should be characterized as debt
and not equity, whether pursuant to financial accounting standards board
issuance No. 150 or otherwise.

Debt to be Repaid means Debt listed on Schedule 12.1.

Designated Proceeds - see Section 6.2.2(a).

Dollar and the sign “$” mean lawful money of the United States of America.

Dormant Entities means each of the following: (a) Concur Technologies Pty. Ltd.
an Australian corporation; and (b) Captura Software International, Ltd., an
English corporation.

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, without
duplication, (i) Interest Expense, (ii) income Tax expense, (iii) depreciation
and amortization (including, non-cash charges relating to the amortization of
intangible assets), and (iv) non-cash charges relating to any share-based
compensation awards, to the extent such non-cash charges were expensed during
such period in accordance with SFAS 123R or are required to be shown as an
expense in any financial statements for periods prior to the effective date of
SFAS 123R. “EBITDA” shall be restated for all relevant Computation Periods to
exclude any gains or losses from Asset Dispositions described in clauses (a) and
(c) of the definition of Asset Dispositions and any extraordinary gains or
losses (as defined under GAAP), and any gains or losses from discontinued
operations, and any other unusual gains or losses if agreed to by the Company
and the Administrative Agent. The parties hereto agree that for the Fiscal
Quarter ending September 30, 2006, Gelco’s EBITDA (excluding the Excluded Gelco
Assets and Liabilities) is $2,092,000 for the Fiscal Quarter ending December 31,
2006, Gelco’s EBITDA (excluding the Excluded Gelco Assets and Liabilities) is
$2,403,000 for the Fiscal Quarter ending March 31, 2007, Gelco’s EBITDA
(excluding the Excluded Gelco Assets and Liabilities) is $2,341,000 and for the
Fiscal Quarter ending June 30, 2007, Gelco’s EBITDA (excluding the Excluded
Gelco Assets and Liabilities) is $2,041,000.

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

8



--------------------------------------------------------------------------------

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

Excluded Gelco Assets and Liabilities means the membership interests of Gelco
TMG, LLC, a Delaware limited liability company, and all assets owned by such
entity and all liabilities of such entity, including, without limitation the
business operated from time to time by Gelco TMG, LLC, a Delaware limited
liability company.

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

Existing Loan Documents means the “Loan Documents” as such term is defined in
the Existing Loan Agreement, and includes, without limitation, each document and
agreement specified therein, any other existing document or agreement granting,
or purporting to grant, in favor of Administrative Agent, a Lien on any asset of
the Company or any other Loan Party.

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

Fiscal Month means a calendar month.

Fiscal Quarter means a calendar quarter.

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on September 30 of each calendar
year.

Foreign Entities means (i) each Concur UK entity, (ii) Concur Australia,
(iii) Concur Canada, (iv) Concur Hong Kong, and (v) the Dormant Entities.

 

9



--------------------------------------------------------------------------------

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

Gelco means H-G Holdings, Inc., a Delaware corporation.

Gelco Acquisition means the acquisition by the Company of all outstanding equity
interests of Gelco.

Gelco Acquisition Documents means that certain Agreement and Plan of Merger by
and among Gelco, the Company, Acquisition Sub, and Jupiter Partners L.P., dated
as of June 27, 2007, together with all documents, agreements, certificates and
opinions delivered in connection therewith from time to time.

Gelco Information Network means Gelco Information Network, Inc., a Minnesota
corporation, which is an indirect Wholly-Owned Subsidiary of Gelco

Group - see Section 2.2.1.

Guarantor Obligations has the meaning set forth in the Guaranty and Collateral
Agreement.

Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by the Company, together with
any joinders thereto from time to time, and any other guaranty or guaranty and
collateral agreement executed by a Loan Party, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

10



--------------------------------------------------------------------------------

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

Indemnified Liabilities - see Section 15.17.

Insurance Proceeds means any insurance and/or condemnation proceeds payable as a
consequence of damage to or destruction of any assets or other Collateral or
Real Estate Collateral of the Company or any other Loan Party.

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

(c) the Company may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.

Inventory is defined in the Guaranty and Collateral Agreement.

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.

LaSalle - see the Preamble.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

 

11



--------------------------------------------------------------------------------

L/C Fee Rate - see the definition of Applicable Margin.

Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for purposes
of identifying the Persons entitled to share in the Collateral and the Real
Estate Collateral and the proceeds thereof under, and in accordance with the
provisions of, this Agreement and the Collateral Documents, the term “Lender”
shall include Affiliates of a Lender providing a Bank Product.

Lender Party - see Section 15.17.

Letter of Credit - see Section 2.1.2.

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

LIBOR Margin - see the definition of Applicable Margin.

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

12



--------------------------------------------------------------------------------

Loan Documents means this Agreement, the Notes, Guaranty and Collateral
Agreement, the Collateral Documents, the Letters of Credit, the Master Letter of
Credit Agreement, the L/C Applications, the Agent Fee Letter, the Existing Loan
Documents, and all documents, instruments and agreements delivered in connection
with the foregoing from time to time.

Loan Party means the Company and each Subsidiary (including, without limitation,
each Dormant Entity, Concur Australia, Concur Hong Kong, each Concur UK entity,
Concur Canada, and each other Foreign Entity) and, after giving effect to the
Gelco Acquisition and the execution and delivery by Gelco of that certain
Joinder Agreement of even date herewith by and among the Company, Gelco and
Administrative Agent, Gelco and each of its Subsidiaries including, without
limitation, Concur Canada.

Loan or Loans means, as the context may require, Revolving Loans, and/or Swing
Line Loans.

Mandatory Prepayment Event - see Section 6.2.2(a).

Margin Stock means any “margin stock” as defined in Regulation U.

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business, or
properties of the Loan Parties taken as a whole or the prospective financial
condition, operations, assets, business, or properties of the Loan Parties taken
as a whole, (b) a material impairment of the ability of any Loan Party to
perform any of the Obligations under any Loan Document or (c) a material adverse
effect upon any substantial portion of the Collateral and the Real Estate
Collateral or any Loan Party, taken as a whole, or upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document.

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party. On the Closing Date, after the closing of the Gelco Acquisition, there
are no Mortgages.

Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any other member of the
Controlled Group may have any liability.

Net Cash Proceeds means:

(a) with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or

 

13



--------------------------------------------------------------------------------

reasonably estimated by the Company to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (iii) amounts required to be applied to the repayment of any
Debt secured by a Lien on the asset subject to such Asset Disposition (other
than the Loans);

(b) with respect to any issuance of Capital Securities, the aggregate cash
proceeds received by any Loan Party pursuant to such issuance, net of the direct
costs relating to such issuance (including sales and underwriters’ commissions);

(c) with respect to any issuance of Debt, the aggregate cash proceeds received
by any Loan Party pursuant to such issuance, net of the direct costs of such
issuance (including up-front, underwriters’ and placement fees); and

(d) the aggregate cash proceeds received by any Loan Party with respect to
Insurance Proceeds.

Non-U.S. Participant - see Section 7.6(d).

Non-Use Fee Rate - see the definition of Applicable Margin.

Note means a promissory note substantially in the form of Exhibit A.

Notice of Borrowing - see Section 2.2.2.

Notice of Conversion/Continuation - see Section 2.2.3.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement, the
Collateral Documents, and any other Loan Document including Attorney Costs and
any reimbursement obligations of each Loan Party in respect of Letters of Credit
and surety bonds, all Hedging Obligations permitted hereunder which are owed to
any Lender or its Affiliate or Administrative Agent, and all Bank Products
Obligations, all in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due.

OFAC - see Section 10.4.

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

Paid in Full means (a) the payment in full in cash or same day funds and
performance (to the extent performance was due prior to the date of such
payment) of all Obligations and Guarantor Obligations (other than unasserted
contingent indemnification obligations), (b) the termination of all Commitments,
and (c) either (i) the cancellation and return to the Administrative Agent of
all Letters of Credit or (ii) the cash collateralization of all Letters of
Credit in accordance with this Agreement.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

 

14



--------------------------------------------------------------------------------

Participant - see Section 15.6.2.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

Permitted Lien means a Lien expressly permitted hereunder pursuant to
Section 11.2.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

Pro Rata Share means:

(a) with respect to a Lender’s obligation to make Revolving Loans, participate
in Letters of Credit, reimburse the Issuing Lender, and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Revolving Commitment being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment, by (ii) the
aggregate Revolving Commitment of all Lenders and (y) from and after the time
the Revolving Commitment has been terminated or reduced to zero, the percentage
obtained by dividing (i) the aggregate unpaid principal amount of such Lender’s
Revolving Outstandings (after settlement and repayment of all Swing Line Loans
by the Lenders) by (ii) the aggregate unpaid principal amount of all Revolving
Outstandings;

(b) with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment by (ii) the
aggregate amount of Revolving Commitment of all Lenders; provided that in the
event the Commitments have been terminated or reduced to zero, Pro Rata Share
shall be the percentage obtained by dividing (A) the principal amount of such
Lender’s Revolving Outstandings (after settlement and repayment of all Swing
Line Loans by the Lenders) by (B) the principal amount of all outstanding
Revolving Outstandings.

Real Estate Collateral is defined in the Guaranty and Collateral Agreement.

 

15



--------------------------------------------------------------------------------

Refunded Swing Line Loan - see Section 2.2.4(c).

Regulation D means Regulation D of the FRB.

Regulation U means Regulation U of the FRB.

Replacement Lender - see Section 8.7(b).

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed
50.000000001% as determined pursuant to clause (b) of the definition of “Pro
Rata Share”; provided, however, if there are two Lenders, then Required Lenders
shall mean both Lenders.

Revolving Commitment means $70,000,000, as the foregoing amounts may also be
reduced from time to time pursuant to Section 6.1.

Revolving Loan - see Section 2.1.1.

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

Secondary Offering means the offering by the Company of its common stock to the
general public.

Secondary Offering Documents means each document, agreement or certificate
executed or delivered in connection with the Secondary Offering.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer, the chief
legal officer, or the chief technology officer of such Loan Party.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Subordinated Debt means any unsecured Debt of the Company which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Administrative Agent.

 

16



--------------------------------------------------------------------------------

Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof approved by the
Administrative Agent.

Subordination Agreements means all subordination agreements executed by a holder
of subordinated debt in favor of the Administrative Agent and the Lenders from
time to time after the Closing Date, including any subordination provisions
contained in any Subordinated Debt Documents, in form and substance and on terms
and conditions satisfactory to Administrative Agent.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company.

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Loan Commitment less Revolving Outstandings at such time.

Swing Line Commitment Amount means $5,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.

Swing Line Lender means LaSalle.

Swing Line Loan - see Section 2.2.4.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

Termination Date means the earlier to occur of (a) September 27, 2012, or
(b) such other date on which the Commitments terminate pursuant to SECTION 6 or
SECTION 13.

Termination Event means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any
other member of the Controlled Group from such Pension Plan during a plan year
in which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Pension Plan.

 

17



--------------------------------------------------------------------------------

TMG Sale means the sale by Gelco Information Network, Inc. to Adesso Systems,
Inc., a Delaware corporation of 100% of the membership interests in Gelco TMG,
LLC, a Delaware limited liability company.

TMG Sale Documents means, (i) that certain Interest Purchase Agreement by and
among Adesso Systems, Inc., a Delaware corporation, relating to the sale of all
the membership interests in Gelco TMG, LLC, a Delaware limited liability
company, and (ii) all, agreements, certificates, transitional service
agreements, operating agreements, and other documents executed or delivered in
connection therewith from time to time.

Total Funded Debt means, as to any Person, without duplication, (a) all Debt of
such Person for borrowed money or which has been incurred in connection with the
acquisition of assets (excluding Operating Leases), (b) all payments in respect
of item (a) above that were required to be made within one year from the date of
any determination of Total Funded Debt, if the obligation to make such payments
shall constitute a current liability of the obligor under GAAP, (c) all
Capitalized Rentals of such Person, (d) any and all other Debt for borrowed
money (other than undrawn Letters of Credit), and (e) the face amount of all
letters of credit (including, without limitation, Letters of Credit) on which
the Company or any of its Subsidiaries is the account party, unless any such
letters of credit (including, without limitation, Letters of Credit) and related
fees are fully cash collateralized.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

type - see Section 2.2.1.

UCC is defined in the Guaranty and Collateral Agreement.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

Withholding Certificate - see Section 7.6(d).

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities for foreign
Subsidiaries) are at the time directly or indirectly owned by such Person and/or
another Wholly-Owned Subsidiary of such Person.

1.2 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

18



--------------------------------------------------------------------------------

(b) Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

(h) Unless the context otherwise requires, accounting terms herein that are not
defined herein shall be determined under GAAP. All financial measurements
contemplated hereunder respecting the Company shall be made and calculated for
the Company on a consolidated basis in accordance with GAAP unless expressly
provided otherwise herein.

(i) This Agreement amends and restates the Existing Loan Agreement and does not
extinguish the obligations for the payment of money outstanding under the
Existing Loan Agreement or the Existing Loan Documents, or discharge or release
the Obligations under, and as defined in, the Existing Loan Agreement or
extinguish or affect the Lien or priority of Administrative Agent’s lien in the
Collateral or extinguish or affect any Collateral Document, including any
Existing Loan Document. Nothing contained herein shall be construed as a
substitution or novation of the Obligations outstanding under, and as defined
in, the Existing Loan Agreement or instruments securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith. Nothing expressed or implied in this Agreement
shall be construed as a release or other discharge of any Loan Party under the
Existing Loan Agreement, any Existing Loan Document or any other Loan Document.
Each Existing Loan Document to which it is a party is, and shall continue to be,
in full force and effect and is hereby ratified and confirmed in all respects.

 

19



--------------------------------------------------------------------------------

(j) The Company hereby unconditionally reaffirms, covenants, represents,
warrants, acknowledges and confirms that (i) to the Company’s knowledge, the
Company has no defenses to its obligations under the Existing Loan Agreement,
the Existing Loan Documents, this Agreement, or the other Loan Documents arising
out of or relating to any facts or circumstances existing on or before the date
hereof, (ii) as of the date hereof, to the Company’s knowledge, the Company has
no claim against Administrative Agent, any Existing Lender or any Lender arising
from or in connection with the Existing Loan Agreement, the Existing Loan
Documents, this Agreement or the other Loan Documents, and any and all claims
known to the Company, are waived, released and discharged (the foregoing is not
intended to waive any manifest errors in the Administrative Agent’s or any
Lender’s records with respect to the Obligations), (iii) each of the Existing
Loan Documents (to the extent not replaced by the Loan Documents) and each of
the Loan Documents is hereby reaffirmed without qualification and is and remains
in full force and effect except that on and after the Closing Date all
references in any such Loan Document to “the Loan Agreement,” “thereto,”
“thereof,” “thereunder” or words of like import referring to the Existing Loan
Agreement shall mean the Existing Loan Agreement as amended and restated by and
into this Agreement and therefore this Agreement, and constitutes the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except to the extent that the enforceability
thereof against the Company may be limited by bankruptcy, insolvency or other
laws affecting the enforceability of creditors rights generally or by equity
principles of general application, and (iv) the Liens granted by the Company in
favor of the Administrative Agent under the Collateral Documents and the other
Loan Documents secure all the Obligations, are perfected, continue in full force
and effect, and have the same priority as before this Agreement, and the Company
confirms and agrees that to the extent that any such Loan Document purports to
grant, assign or pledge to the Administrative Agent a security interest in or
Lien on, any Collateral as security for the Obligations and that such pledge,
assignment and/or grant of the security interest or lien is hereby ratified and
confirmed in all respects, and the Company hereby reaffirms and grants a Lien in
favor of Administrative Agent on all of its Collateral.

(k) Appointment as Documentation Agent. Administrative Agent, with the consent
of the Company, may give a Lender the title “Documentation Agent” under this
Agreement and Loan Documents. Nothing contained in the foregoing sentence, shall
give any such Lender any additional rights or obligations under this Agreement
or the Loan Documents.

SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

2.1 Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make loans to,
and to issue or participate in letters of credit for the account of, the Company
as follows:

 

20



--------------------------------------------------------------------------------

2.1.1 Revolving Loan Commitment. Each Lender with a Revolving Loan Commitment
severally, but not jointly, agrees to make loans on a revolving basis
(“Revolving Loans”) from time to time until the Termination Date in such
Lender’s Pro Rata Share of such aggregate amounts as the Company may request
from all Lenders; provided that the Revolving Outstandings will not at any time
exceed Revolving Loan Commitment (less the amount of any Swing Line Loans
outstanding at such time). Revolving Loans made by the Lenders may be repaid
and, subject to the limitation, terms and conditions hereof, borrowed again up
to, but not including the Termination Date, and up to and including the
Revolving Loan Commitment, unless the Revolving Loans are accelerated as
provided in this Agreement, or the Revolving Loan Commitment is terminated as
provided in this Agreement.

2.1.2 L/C Commitment. Subject to Section 2.3.1 and the other terms and
provisions of this Agreement, the Issuing Lender agrees to issue letters of
credit (standby, documentary and trade), in each case containing such terms and
conditions as are permitted by this Agreement and are reasonably satisfactory to
the Issuing Lender (each, a “Letter of Credit”), at the request of and for the
account of the Company from time to time before the scheduled Termination Date
and, as more fully set forth in Section 2.3.2, each Lender agrees to purchase a
participation in each such Letter of Credit; provided that (a) the aggregate
Stated Amount of all Letters of Credit shall not at any time exceed $2,500,000
and (b) the Revolving Outstandings shall not at any time exceed Revolving Loan
Commitment (less the amount of any Swing Line Loans outstanding at such time).

2.2 Loan Procedures.

2.2.1 Various Types of Loans. Each Revolving Loan shall be divided into tranches
which are, either a Base Rate Loan or a LIBOR Loan (each a “type” of Loan), as
the Company shall specify in the related notice of borrowing or conversion
pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same Interest Period
which expire on the same day are sometimes called a “Group” or collectively
“Groups”. Base Rate Loans and LIBOR Loans may be outstanding at the same time,
provided that not more than six (6) different Groups of LIBOR Loans shall be
outstanding at any one time. All borrowings, conversions and repayments of
Revolving Loans shall be effected so that each Lender will have a ratable share
(according to its Pro Rata Share) of all types and Groups of Loans.

2.2.2 Borrowing Procedures. The Company shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit D
or telephonic notice (followed immediately by a Notice of Borrowing) to the
Administrative Agent of each proposed borrowing not later than (a) in the case
of a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of such
borrowing (2:00 P.M., Chicago time, if such borrowing is a Swing Line Loan), and
(b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time, at least two
Business Days (but if there is more than one Lender, then such time period shall
be three Business Days) prior to the proposed date of such borrowing. Each such
notice shall be effective upon receipt by the Administrative Agent, shall be
irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBOR borrowing, the initial Interest Period therefor.

 

21



--------------------------------------------------------------------------------

Promptly upon receipt of such notice, the Administrative Agent shall advise each
Lender thereof. Not later than 1:00 P.M., Chicago time, on the date of a
proposed borrowing, each Lender shall provide the Administrative Agent at the
office specified by the Administrative Agent with immediately available funds
covering such Lender’s Pro Rata Share of such borrowing and, so long as the
Administrative Agent has not received written notice that the conditions
precedent set forth in SECTION 11 with respect to such borrowing have not been
satisfied, the Administrative Agent shall pay over the funds received by the
Administrative Agent to the Company on the requested borrowing date. Each
borrowing shall be on a Business Day. Each Base Rate borrowing shall be in an
aggregate amount of at least $25,000 and an integral multiple of $25,000, and
each LIBOR borrowing shall be in an aggregate amount of at least $500,000 and an
integral multiple of at least $500,000.

2.2.3 Conversion and Continuation Procedures.

(a) Subject to Section 2.2.1, the Company may, upon irrevocable written notice
to the Administrative Agent in accordance with clause (b) below:

(i) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $500,000 a higher integral multiple of
$500,000) into Loans of the other type; or

(ii) elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Loans having Interest Periods expiring on such day (or any part
thereof in an aggregate amount not less than $500,000 or a higher integral
multiple of $500,000) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$500,000 and an integral multiple of $500,000. A LIBOR Loan shall automatically
renew for the Interest Period specified in the initial notice received by the
Administrative Agent pursuant to this Agreement at the end current LIBOR Period
unless as specified above the Company, pursuant to a subsequent notice received
by the Administrative Agent, shall elect a different Interest Period or the
conversion of all or a portion of such LIBOR Loan to a Base Rate Loan.

(b) The Company shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit E or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least at least two Business Days (but if there is more than one Lender, then
such time period shall be three Business Days) prior to the proposed date of
such conversion or continuation, specifying in each case:

(i) the proposed date of conversion or continuation;

(ii) the aggregate amount of Loans to be converted or continued;

 

22



--------------------------------------------------------------------------------

(iii) the type of Loans resulting from the proposed conversion or continuation;
and

(iv) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

(c) If upon the expiration of any Interest Period applicable to LIBOR Loans, the
Company has failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, the Company shall be deemed to have elected to convert such
LIBOR Loans into a new LIBOR Loan effective on the last day of such Interest
Period for the same Interest Period.

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion.

(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.

2.2.4 Swing Line Facility.

(a) The Swing Line Facility will be applicable only if there are two or more
Lenders. The Administrative Agent shall notify the Swing Line Lender upon the
Administrative Agent’s receipt of any Notice of Borrowing. Subject to the terms
and conditions hereof, the Swing Line Lender may, in its sole discretion, make
available from time to time until the Termination Date advances (each, a “Swing
Line Loan”) in accordance with any such notice, notwithstanding that after
making a requested Swing Line Loan, the sum of the Swing Line Lender’s Pro Rata
Share of the Revolving Outstanding and all outstanding Swing Line Loans, may
exceed the Swing Line Lender’s Pro Rata Share of the Revolving Commitment. The
provisions of this Section 2.2.4 shall not relieve Lenders of their obligations
to make Revolving Loans under Section 2.1.1; provided that if the Swing Line
Lender makes a Swing Line Loan pursuant to any such notice, such Swing Line Loan
shall be in lieu of any Revolving Loan that otherwise may be made by the Lenders
pursuant to such notice. The aggregate amount of Swing Line Loans outstanding
shall not exceed at any time Swing Line Availability. Until the Termination
Date, the Company may from time to time borrow, repay and reborrow under this
Section 2.2.4. Each Swing Line Loan shall be made pursuant to a Notice of
Borrowing delivered by the Company to the Administrative Agent in accordance
with Section 2.2.2. Any such notice must be given no later than 2:00 P.M.,
Chicago time, on the Business Day of the proposed Swing Line Loan. Unless the
Swing Line Lender has received at least one Business Day’s prior written notice
from the Required Lenders instructing it not to make a Swing Line Loan, the
Swing Line Lender shall, notwithstanding the failure of any condition precedent
set forth in Section 12.2, be entitled to fund that Swing Line Loan, and to have
such Lender make Revolving Loans in accordance with Section 2.2.4(c) or purchase
participating interests in accordance with Section 2.2.4(d). Notwithstanding any
other provision of this Agreement or the other Loan Documents, each Swing Line
Loan shall constitute a Base Rate Loan. The Company shall repay the aggregate
outstanding principal amount of each Swing Line Loan upon demand therefor by the
Administrative Agent.

 

23



--------------------------------------------------------------------------------

(b) The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner Paid in Full.

(c) The Swing Line Lender, at any time and from time to time, but no less
frequently than once weekly, shall on behalf of the Company (and the Company
hereby irrevocably authorizes the Swing Line Lender to so act on its behalf)
request each Lender with a Revolving Commitment (including the Swing Line
Lender) to make a Revolving Loan to the Company (which shall be a Base Rate
Loan) in an amount equal to that Lender’s Pro Rata Share of the principal amount
of all Swing Line Loans (the “Refunded Swing Line Loan”) outstanding on the date
such notice is given. Unless any of the events described in Section 13.1.4 has
occurred (in which event the procedures of Section 2.2.4(d) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Revolving Loan are then satisfied, each Lender shall disburse
directly to the Administrative Agent, its Pro Rata Share on behalf of the Swing
Line Lender, prior to 2:00 P.M., Chicago time, in immediately available funds on
the date that notice is given (provided that such notice is given by 12:00 p.m.,
Chicago time, on such date). The proceeds of those Revolving Loans shall be
immediately paid to the Swing Line Lender and applied to repay the Refunded
Swing Line Loan.

(d) If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.2.4(c), one of the events described in Section 13.1.4 has occurred,
then, subject to the provisions of Section 2.2.4(e) below, each Lender shall, on
the date such Revolving Loan was to have been made for the benefit of the
Company, purchase from the Swing Line Lender an undivided participation interest
in the Swing Line Loan in an amount equal to its Pro Rata Share of such Swing
Line Loan. Upon request, each Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.

(e) Each Lender’s obligation to make Revolving Loans in accordance with
Section 2.2.4(c) and to purchase participation interests in accordance with
Section 2.2.4(d) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Unmatured Event of Default or Event of Default; (iii) any
inability of the Company to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time, or (iv) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If and to
the extent any Lender shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 P.M.,
Chicago time, the amount required pursuant to Sections 2.2.4(c) or 2.2.4(d), as
the case may be, on the Business Day on which such Lender receives notice from
the Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, Chicago time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on

 

24



--------------------------------------------------------------------------------

such amount to the Administrative Agent for the Swing Line Lender’s account
forthwith on demand, for each day from the date such amount was to have been
delivered to the Administrative Agent to the date such amount is paid, at a rate
per annum equal to (a) for the first three days after demand, the Federal Funds
Rate from time to time in effect and (b) thereafter, the Base Rate from time to
time in effect.

(f) Notwithstanding anything contained herein to the contrary, if there is only
one Lender, then the Swingline Commitment shall not be effective and the
provisions contained in this Agreement regarding Swingline Loans shall not be
applicable.

2.3 Letter of Credit Procedures.

2.3.1 L/C Applications. The Company shall execute and deliver to the Issuing
Lender the Master Letter of Credit Agreement from time to time in effect. The
Company shall give notice to the Administrative Agent and the Issuing Lender of
the proposed issuance of each Letter of Credit on a Business Day which is at
least three Business Days (or such lesser number of days as the Administrative
Agent and the Issuing Lender shall agree in any particular instance in their
sole discretion) prior to the proposed date of issuance of such Letter of
Credit. Each such notice shall be accompanied by an L/C Application, duly
executed by the Company and in all respects satisfactory to the Administrative
Agent and the Issuing Lender, together with such other documentation as the
Administrative Agent or the Issuing Lender may request in support thereof, it
being understood that each L/C Application shall specify, among other things,
the date on which the proposed Letter of Credit is to be issued, the expiration
date of such Letter of Credit (which shall not be later than the scheduled
Termination Date (unless such Letter of Credit is Cash Collateralized or the
Letter of Credit Issuer and the Administrative Agent waive the requirement for
Cash Collateral)) and whether such Letter of Credit is to be transferable in
whole or in part. Any Letter of Credit outstanding after the scheduled
Termination Date which is Cash Collateralized for the benefit of the Issuing
Lender shall be the sole responsibility of the Issuing Lender. So long as the
Issuing Lender has not received written notice that the conditions precedent set
forth in SECTION 12 with respect to the issuance of such Letter of Credit have
not been satisfied, the Issuing Lender shall issue such Letter of Credit on the
requested issuance date. The Issuing Lender shall promptly advise the
Administrative Agent of the issuance of each Letter of Credit and of any
amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder. In the event of any inconsistency
between the terms of the Master Letter of Credit Agreement, any L/C Application
and the terms of this Agreement, the terms of this Agreement shall control so
long as this Agreement is in effect. To the extent any defaults contained in any
Master Letter of Credit Agreement or any L/C Application are more restrictive
than the Events of Default contained herein, the Events of Default herein shall
control so long as this Agreement is in effect.

2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Revolving Loan Commitment, and each such
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from the Issuing Lender,

 

25



--------------------------------------------------------------------------------

without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Pro Rata Share, in such Letter of Credit and the
Company’s reimbursement obligations with respect thereto. If the Company does
not pay any reimbursement obligation when due, the Company shall be deemed to
have immediately requested that the Lenders make a Revolving Loan which is a
Base Rate Loan in a principal amount equal to such reimbursement obligations.
The Administrative Agent shall promptly notify such Lenders of such deemed
request and, without the necessity of compliance with the requirements of
Section 2.2.2, Section 12.2 or otherwise such Lender shall make available to the
Administrative Agent its Pro Rata Share of such Loan. The proceeds of such Loan
shall be paid over by the Administrative Agent to the Issuing Lender for the
account of the Company in satisfaction of such reimbursement obligations. For
the purposes of this Agreement, the unparticipated portion of each Letter of
Credit shall be deemed to be the Issuing Lender’s “participation” therein. The
Issuing Lender hereby agrees, upon request of the Administrative Agent or any
Lender, to deliver to the Administrative Agent or such Lender a list of all
outstanding Letters of Credit issued by the Issuing Lender, together with such
information related thereto as the Administrative Agent or such Lender may
reasonably request.

2.3.3 Reimbursement Obligations.

(a) The Company hereby unconditionally and irrevocably agrees to reimburse the
Issuing Lender for each payment or disbursement made by the Issuing Lender under
any Letter of Credit honoring any demand for payment made by the beneficiary
thereunder, in each case on the date that such payment or disbursement is made.
Any amount not reimbursed on the date of such payment or disbursement shall bear
interest from the date of such payment or disbursement to the date that the
Issuing Lender is reimbursed by the Company therefor, payable on demand, at a
rate per annum equal to the Base Rate from time to time in effect plus the Base
Rate Margin from time to time in effect plus, beginning on the third Business
Day after receipt of notice from the Issuing Lender of such payment or
disbursement, 2%. The Issuing Lender shall notify the Company and the
Administrative Agent whenever any demand for payment is made under any Letter of
Credit by the beneficiary thereunder; provided that the failure of the Issuing
Lender to so notify the Company or the Administrative Agent shall not affect the
rights of the Issuing Lender or the Lenders in any manner whatsoever.

(b) The Company’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Loan Party and the beneficiary named in any Letter of Credit), (c) the validity,
sufficiency or genuineness of any document which the Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,

 

26



--------------------------------------------------------------------------------

fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to the Company, or relieve the Company of any of its obligations hereunder to
any such Person.

2.3.4 Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Company has not
reimbursed the Issuing Lender in full for such payment or disbursement by
11:00 A.M., Chicago time, on the date of such payment or disbursement, (b) a
Revolving Loan may not be made in accordance with this Agreement, or (c) any
reimbursement received by the Issuing Lender from the Company is or must be
returned or rescinded upon or during any bankruptcy or reorganization of the
Company or otherwise, each other Lender with a Revolving Loan Commitment shall
be obligated to pay to the Administrative Agent for the account of the Issuing
Lender, in full or partial payment of the purchase price of its participation in
such Letter of Credit, its Pro Rata Share of such payment or disbursement (but
no such payment shall diminish the obligations of the Company under
Section 2.3.3), and, upon notice from the Issuing Lender, the Administrative
Agent shall promptly notify each other Lender thereof. Each other Lender
irrevocably and unconditionally agrees to so pay to the Administrative Agent in
immediately available funds for the Issuing Lender’s account the amount of such
other Lender’s Pro Rata Share of such payment or disbursement. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent by 2:00 P.M., Chicago time, on the Business Day on which
such Lender receives notice from the Administrative Agent of such payment or
disbursement (it being understood that any such notice received after noon,
Chicago time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Lender agrees to pay interest on such amount
to the Administrative Agent for the Issuing Lender’s account forthwith on
demand, for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.
Any Lender’s failure to make available to the Administrative Agent its Pro Rata
Share of any such payment or disbursement shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent such
other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.

2.4 Increase in Commitments.

2.4.1 The Company may, at its option at any time and from time to time before
the Termination Date, on no more than four occasions in the aggregate before the
Termination Date, seek to increase the Revolving Commitment by up to an
aggregate additional amount not exceeding Fifty Million Dollars ($50,000,000.00)

 

27



--------------------------------------------------------------------------------

(which, if the full increase occurs, will increase the total Revolving
Commitment to One Hundred Twenty Million Dollars ($120,000,000)) upon written
notice to the Administrative Agent, which notice shall specify the amount of any
such incremental increase (which shall not be less than Ten Million Dollars
($10,000,000.00)), and shall be delivered at a time when no Unmatured Event of
Default or Event of Default has occurred and is continuing.

2.4.2 The Administrative Agent, subject to the consent of the Company, which
shall not be unreasonably withheld, may allocate the incremental increase (which
may be declined by any Lender in its sole discretion) in the Revolving
Commitment on either a ratable basis to the Lenders or on a non pro-rata basis
to one or more Lenders and/or to other banks or entities reasonably acceptable
to the Administrative Agent and the Company which have expressed a desire to
accept the increase in the Revolving Commitment. The Administrative Agent will
then notify each existing and potentially new Lender of such revised allocations
of the Revolving Commitment, including the desired increase, together with
information supplied by the Company regarding the need for such proposed
increase and the fees and interest rates associated therewith.

2.4.3 No increase in the Revolving Commitment shall become effective until each
of the existing Lenders and each of the new Lenders extending such incremental
Revolving Commitment increase and the Company shall have delivered to the
Administrative Agent a document in form reasonably satisfactory to the
Administrative Agent pursuant to which any such existing Lender states the
amount of its Revolving Commitment increase and any such new Lender states the
amount of its Revolving Commitment and in each case agrees to assume and accept
the obligations and rights of a Lender hereunder, and the Company accepts such
new or increased commitments, as the case may be. Each existing Lender and each
new Lender shall notify the Administrative Agent within 30 days of its proposed
allocation if it accepts such allocation; if it does not notify the
Administrative Agent within such 30 day period, such existing Lender or new
Lender shall be deemed to have rejected such proposed allocation. After giving
effect to such increase in the Revolving Commitment, all Loans and all such
other credit exposure shall be held by the Lenders in proportion to their
respective Commitments, as revised to accommodate the increase in the Revolving
Commitment. Upon any increase in the Revolving Commitment pursuant to this
Section, the Company shall pay Administrative Agent for the ratable benefit of
only the Lenders (including any new Lender) whose Revolving Commitment is
increased an upfront fee equal in an amount equal to what is mutually agreed to
among the Administrative Agent, the Company, and the Lenders whose Revolving
Commitments are increased. Only the consent of the Company, the Administrative
Agent and the Lenders participating in such increase are required to consent to
such increase and any amendments to this Agreement and the other Loan Documents
necessary to effectuate any such increase.

2.4.4 Upon completion of the transactions described in this Section, Annex A to
this Agreement shall be deemed to be revised to reflect such transactions, and
the Administrative Agent shall distribute a revised Annex A to the Issuing
Lender, each Lender and the Company.

 

28



--------------------------------------------------------------------------------

2.5 Commitments Several. The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.

2.6 Certain Conditions. Except as otherwise provided in Sections 2.2.4 and 2.3.4
of this Agreement, no Lender shall have an obligation to make any Loan, or to
permit the continuation of or any conversion into any LIBOR Loan, and the
Issuing Lender shall not have any obligation to issue any Letter of Credit, if
an Event of Default or Unmatured Event of Default exists.

SECTION 3 EVIDENCING OF LOANS.

3.1 Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to such Lender’s Revolving Loan Commitment.

3.2 Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR Loan, the
dates on which each Interest Period for such Loan shall begin and end. The
aggregate unpaid principal amount so recorded shall be rebuttably presumptive
evidence of the principal amount of the Loans owing and unpaid. The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the Obligations of the Company hereunder
or under any Note to repay the principal amount of the Loans hereunder, together
with all interest accruing thereon.

SECTION 4 INTEREST.

4.1 Interest Rates. The Company promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date of such Loan until
such Loan is Paid in Full as follows:

(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and

(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect;

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Sections 13.1.1 or 13.1.4, such
increase shall occur automatically.

 

29



--------------------------------------------------------------------------------

4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar quarter and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan (and, in the case of a LIBOR Loan with an
Interest Period in excess of three months, on the three-month anniversary of the
first day of such Interest Period), upon a prepayment of such Loan, and at
maturity. After maturity, and at any time an Event of Default exists, accrued
interest on all Loans shall be payable on demand.

4.3 Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.

4.4 Computation of Interest. Interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days. The applicable interest rate
for each Base Rate Loan shall change simultaneously with each change in the Base
Rate.

SECTION 5 FEES.

5.1 Closing Fee. The Company agrees to pay to LaSalle such fees as may be set
forth in the fee letter by and between LaSalle and the Company dated as of the
Closing Date.

5.2 Non-Use Fee. The Company agrees to pay to the Administrative Agent for the
account of each Lender a non-use fee, for the period from the Closing Date to
the Termination Date, at the Non-Use Fee Rate in effect from time to time of
such Lender’s Pro Rata Share (as adjusted from time to time) of the unused
amount of the Revolving Commitment. For purposes of calculating usage under this
Section, the Revolving Commitment shall be deemed used to the extent of
Revolving Outstandings. Such non-use fee shall be payable in arrears on the last
day of each calendar quarter and on the Termination Date for any period then
ending for which such non-use fee shall not have previously been paid. The
non-use fee shall be computed for the actual number of days elapsed on the basis
of a year of 360 days.

5.3 Letter of Credit Fees.

(a) The Company agrees to pay to the Administrative Agent for the account of
each Lender a letter of credit fee for each Letter of Credit equal to the L/C
Fee Rate in effect from time to time of such Lender’s Pro Rata Share (as
adjusted from time to time) of the undrawn amount of such Letter of Credit
(computed for the actual number of days elapsed on the basis of a year of
360 days); provided that, unless the Required Lenders otherwise consent, the
rate applicable to each Letter of Credit shall be increased by 2% at any time
that

 

30



--------------------------------------------------------------------------------

an Event of Default exists. Such letter of credit fees shall be payable in
arrears on the last day of each calendar quarter and on the Termination Date (or
such later date on which such Letter of Credit expires or is terminated) for the
period from the date of the issuance of each Letter of Credit (or the last day
on which the letter of credit fee was paid with respect thereto) to the date
such payment is due or, if earlier, the date on which such Letter of Credit
expired or was terminated.

(b) In addition, with respect to each Letter of Credit, the Company agrees to
pay to the Issuing Lender, for its own account, such fees and expenses as the
Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations.

5.4 Administrative Agent’s Fees. The Company agrees to pay to the Administrative
Agent such agent’s fees as are mutually agreed to from time to time by the
Company and the Administrative Agent including the fees set forth in the Agent
Fee Letter.

SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

6.1 Reduction or Termination of the Revolving Commitment.

6.1.1 Voluntary Reduction or Termination of the Revolving Commitment. The
Company may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings plus the outstanding amount of all Swing
Line Loans. Any such reduction shall be in an amount not less than $2,500,000 or
a higher integral multiple of $2,500,000. Concurrently with any reduction of the
Revolving Commitment to zero, the Company shall pay all interest on the
Revolving Loans, all non-use fees and all letter of credit fees and shall Cash
Collateralize in full all obligations arising with respect to the Letters of
Credit.

6.1.2 All Reductions of the Revolving Commitment. All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.

6.2 Prepayments.

6.2.1 Voluntary Prepayments. The Company may from time to time prepay the Loans
in whole or in part; provided that the Company shall give the Administrative
Agent (which shall promptly advise each Lender) notice thereof not later than
11:00 A.M., Chicago time, on the day of such prepayment (which shall be a
Business Day), specifying the Loans to be prepaid and the date and amount of
prepayment. Any such partial prepayment shall be in an amount equal to $25,000
or a higher integral multiple of $25,000 with respect to Base Rate Loans, and in
an amount equal to $500,000 or a higher integral multiple of $500,000 with
respect to LIBOR Loans.

 

31



--------------------------------------------------------------------------------

6.2.2 Mandatory Prepayments.

(a) The Company shall make a prepayment of the Revolving Loans (applied as set
forth in Section 6.3.1) until Paid in Full upon the occurrence of any of the
following (each a “Mandatory Prepayment Event”) at the following times and in
the following amounts (such applicable amounts being referred to as “Designated
Proceeds”) unless an Event of Default or Unmatured Event of Default is then
existing, in which case the provisions of this Agreement shall be applicable:

(i) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any Asset Disposition, in an amount equal to 100% of such Net Cash
Proceeds.

(ii) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any issuance of Capital Securities of any Loan Party (excluding (x) any
issuance of Capital Securities pursuant to any employee or director option
program, benefit plan or compensation program and (y) any issuance by a
Subsidiary to the Company or another Subsidiary), in an amount equal to 50% of
such Net Cash Proceeds.

(iii) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any issuance of any Debt of any Loan Party (excluding Debt permitted by
Section 11.1), in an amount equal to 50% of such Net Cash Proceeds.

(iv) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any Insurance Proceeds the amount of any such Net Cash Proceeds in excess
of $250,000 in the aggregate per calendar year.

(b) If on any day the Revolving Outstandings plus the outstanding amount of the
Swing Line Loan exceeds the Revolving Commitment, the Company shall immediately
prepay Revolving Loans and/or Cash Collateralize the outstanding Letters of
Credit, or do a combination of the foregoing, in an amount sufficient to
eliminate such excess.

(c) If on any day on which the Revolving Commitment is reduced pursuant to
Section 6.1.1 the Revolving Outstandings plus the outstanding amount of the
Swing Line Loan exceeds the Revolving Commitment, the Company shall immediately
prepay Revolving Loans or Cash Collateralize the outstanding Letters of Credit,
or do a combination of the foregoing, in an amount sufficient to eliminate such
excess.

6.3 Manner of Prepayments.

6.3.1 All Prepayments. Each voluntary partial prepayment shall be in a principal
amount of $25,000 or a higher integral multiple of $25,000. Any partial
prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4. Except as otherwise
provided by this Agreement, all principal payments in respect of the Loans
(other than the Swing Line Loans) shall be applied first, to repay outstanding
Base Rate Loans and then to repay outstanding LIBOR Rate Loans in direct order
of Interest Period maturities.

 

32



--------------------------------------------------------------------------------

6.4 Repayments.

6.4.1 Revolving Loans. The Revolving Loans of each Lender shall be Paid in full
and the Revolving Commitment shall terminate on the Termination Date.

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1 Making of Payments. All payments of principal or interest on the Notes, and
of all fees, shall be made by the Company to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than noon, Chicago time, on the date due; and funds received after
that hour shall be deemed to have been received by the Administrative Agent on
the following Business Day. The Administrative Agent shall promptly remit to
each Lender its share of all such payments received in collected funds by the
Administrative Agent for the account of such Lender. All payments under
Section 8.1 shall be made by the Company directly to the Lender entitled thereto
without setoff, counterclaim or other defense.

7.2 Application of Certain Payments. So long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, (a) payments matching specific
scheduled payments then due shall be applied to those scheduled payments and
(b) voluntary and mandatory prepayments shall be applied as set forth in
Sections 6.2 and 6.3. After the occurrence and during the continuance of an
Unmatured Event of Default or Event of Default, all amounts collected or
received by the Administrative Agent or any Lender from the Company, any Loan
Party, or as proceeds from the sale of, or other realization upon, all or any
part of the Collateral and the Real Estate Collateral or their other assets
shall be applied as the Administrative Agent shall determine in its discretion
unless otherwise set forth in the Guaranty and Collateral Agreement.
Concurrently with each remittance to any Lender of its share of any such
payment, the Administrative Agent shall advise such Lender as to the application
of such payment.

7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.

7.4 Setoff. The Company agrees for itself and each other Loan Party that the
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, the Company, for
itself and each other Loan Party, agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of the Company and each other Loan Party hereunder, whether or not
then due, any and all balances, credits, deposits, accounts or moneys of the
Company and each other Loan Party then or thereafter with the Administrative
Agent or such Lender.

 

33



--------------------------------------------------------------------------------

7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of (a) principal of or interest on any Loan, but excluding (i) any
payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on any
Affected Loan) or (b) its participation in any Letter of Credit) in excess of
its applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.

7.6 Taxes.

(a) All payments made by the Company hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense. To the extent permitted
by applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
person shall be made by the Company free and clear of and without deduction or
withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.

(b) If the Company makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent the Company withholds any
Taxes on payments hereunder or under any Loan Document, the Company shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to the Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence reasonably satisfactory to the
Administrative Agent) evidencing the payment of all amounts so required to be
deducted or withheld from such payment.

(c) If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.

 

34



--------------------------------------------------------------------------------

(d) (i) To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to the Company and the Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W 8BEN, W 8ECI, or W 8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), the Lender shall deliver
(along with two accurate and complete original signed copies of IRS Form W 8BEN)
a certificate in form and substance reasonably acceptable to Administrative
Agent (any such certificate, a “Withholding Certificate”). In addition, each
Lender that is a Non-U.S. Participant agrees that from time to time after the
Closing Date, (or in the case of a Lender that is an Assignee, after the date of
the assignment to such Lender), when a lapse in time (or change in circumstances
occurs) renders the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to the Company and the Administrative Agent two new and accurate
and complete original signed copies of an IRS Form W 8BEN, W 8ECI, or W 8IMY (or
any successor or other applicable forms prescribed by the IRS), and if
applicable, a new Withholding Certificate, to confirm or establish the
entitlement of such Lender or the Administrative Agent to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
hereunder or any Loan.

(ii) Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W 9 (or any
successor or other applicable form) to the Company and the Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respects as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to the Company and the
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.

(iii) The Company shall not be required to pay additional amounts to a Lender,
or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).

(iv) Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees

 

35



--------------------------------------------------------------------------------

payable to such Lender hereunder and which are not paid by the Company pursuant
to this Section 7.6, whether or not such Taxes or related liabilities were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date the Administrative Agent makes written demand therefor.

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

8.1 Increased Costs. (a) If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency: (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the LIBOR Rate pursuant to SECTION
4), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other condition affecting its LIBOR Loans, its Note or its
obligation to make LIBOR Loans; and the result of anything described in
clauses (i) and (ii) above is to increase the cost to (or to impose a cost on)
such Lender (or any LIBOR Office of such Lender) of making or maintaining any
LIBOR Loan, or to reduce the amount of any sum received or receivable by such
Lender (or its LIBOR Office) under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent) and which such demand shall be made only if demand is also
being made to such Lender’s similarly situated customers, the Company shall pay
directly to such Lender such additional amount as will compensate such Lender
for such increased cost or such reduction, so long as such amounts have accrued
on or after the day which is 180 days prior to the date on which such Lender
first made demand therefor.

(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder or under any Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such change, adoption, phase-in or compliance (taking into consideration
such Lender’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Lender or such controlling Person to be
material, then from time to time, upon demand by such Lender (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent) and which such demand shall be made only
if demand is also being made to such Lender’s similarly situated customers, the
Company shall pay to such Lender such additional amount as will compensate such
Lender or such controlling Person for such reduction so long as such amounts
have accrued on or after the day which is 180 days prior to the date on which
such Lender first made demand therefor.

 

36



--------------------------------------------------------------------------------

8.2 Basis for Determining Interest Rate Inadequate or Unfair. If:

(a) the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Company) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate; or

(b) the Required Lenders advise the Administrative Agent that the LIBOR Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and
(ii) on the last day of the current Interest Period for each LIBOR Loan, such
Loan shall, unless then repaid in full in cash or same day funds, automatically
convert to a Base Rate Loan.

8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by the Lenders which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in full
in cash or same day funds, automatically convert to a Base Rate Loan. Each Base
Rate Loan made by a Lender which, but for the circumstances described in the
foregoing sentence, would be a LIBOR Loan (an “Affected Loan”) shall remain
outstanding for the period corresponding to the Group of LIBOR Loans of which
such Affected Loan would be a part absent such circumstances.

 

37



--------------------------------------------------------------------------------

8.4 Funding Losses. The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of the Company to borrow, convert or continue
any Loan on a date specified therefor in a notice of borrowing, conversion or
continuation pursuant to this Agreement. For this purpose, all notices to the
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.

8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR Rate for such Interest Period.

8.7 Mitigation of Circumstances; Replacement of Lenders.

(a) Each Lender shall promptly notify the Company and the Administrative Agent
of any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid,
(i) any obligation by the Company to pay any amount pursuant to Section 7.6 or
8.1 or (ii) the occurrence of any circumstances described in Section 8.2 or 8.3
(and, if any Lender has given notice of any such event described in clause (i)
or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify the Company and the Administrative Agent). Without limiting
the foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise disadvantageous to such Lender.

(b) If the Company becomes obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another bank which is acceptable to the Administrative Agent and the Issuing
Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or

 

38



--------------------------------------------------------------------------------

expense to, such Lender, for a purchase price equal to the outstanding principal
amount of the Loans payable to such Lender plus any accrued but unpaid interest
on such Loans and all accrued but unpaid fees owed to such Lender and any other
amounts payable to such Lender under this Agreement, and to assume all the
obligations of such Lender hereunder, and, upon such purchase and assumption
(pursuant to an Assignment Agreement), such Lender shall no longer be a party
hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Lender prior to the date of
such purchase and assumption) and shall be relieved from all obligations to the
Company hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.

8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Sections 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.

SECTION 9 REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders for itself and each Loan Party that (and each Schedule
noted below shall give effect to closing of the Gelco Acquisition):

9.1 Organization; Locations of Executive Office; FEIN. Each Loan Party (other
than Dormant Entities) is validly existing and in good standing under the laws
of its jurisdiction of organization; and each Loan Party is duly qualified to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except for such jurisdictions where
the failure to so qualify would not have a Material Adverse Effect. On the date
hereof, Schedule 9.1 sets forth (a) the Company’s and each other Loan Party’s
jurisdiction of organization, (b) the location of the Company’s and each other
Loan Party’s chief executive office, (c) the Company’s and each other Loan
Party’s exact legal name as it appears on its organizational documents, (d) the
Company’s and each other Loan Party’s organizational identification number (to
the extent the Company’s and each other Loan Party’s is organized in a
jurisdiction which assigns such numbers), and (e) the Company’s and each other
Loan Party’s federal employer identification number.

9.2 Authorization; No Conflict. Each Loan Party is duly authorized to execute,
deliver and perform each Loan Document to which it is a party, the Company is
duly authorized to borrow monies hereunder and each Loan Party is duly
authorized to perform its Obligations under each Loan Document to which it is a
party, each Loan Party is duly authorized to perform its Obligations under each
Gelco Acquisition Document to which it is a party, and each Loan Party is duly
authorized to perform its Obligations under each Secondary Offering Document to
which it is a party. The execution, delivery and performance by each Loan Party
of each Loan Document to which it is a party, and the borrowings by the Company
hereunder, and the execution, delivery and performance by each Loan Party of
each of the Gelco Acquisition

 

39



--------------------------------------------------------------------------------

Documents and each Secondary Offering Document to which it is a party, do not
and will not (a) require any consent or approval of any governmental agency or
authority (other than any consent or approval which has been obtained and is in
full force and effect), (b) conflict with (i) any provision of law, (ii) the
charter, by-laws or other organizational documents of any Loan Party or
(iii) any material agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon any Loan Party or any of their
respective properties or (c) require, or result in, the creation or imposition
of any Lien on any asset of any Loan Party.

9.3 Validity and Binding Nature. Each of this Agreement, each other Loan
Document, each of the Gelco Acquisition Documents, and each of the Secondary
Offering Documents to which any Loan Party is a party is the legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

9.4 Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries as at Company’s 2005 and 2006 Fiscal Year ends and
the unaudited consolidated financial statements of the Company and the
Subsidiaries as of June 30, 2007, copies of each of which have been delivered to
Administrative Agent, were prepared in accordance with GAAP (subject, in the
case of such unaudited statements, to the absence of footnotes and normal year
end adjustments) and present fairly the consolidated financial condition of the
Company and its Subsidiaries as at such dates and the results of their
operations for the periods then ended. The audited consolidated financial
statements of Gelco and its Subsidiaries as of December 31, 2005 and
December 31, 2006, and the unaudited consolidated financial statements of Gelco
and its Subsidiaries as of June 30, 2007 copies of each of which have been
delivered to each Lender, were prepared in accordance with GAAP (subject, in the
case of such unaudited statements, to the absence of footnotes and to normal
year-end adjustments) and present fairly the consolidated financial condition of
the Gelco and its Subsidiaries (with respect to the unaudited financial
statements, excluding the Excluded Gelco Assets and Liabilities) as at such
dates and the results of their operations for the periods then ended.

9.5 No Material Adverse Change. Since September 30, 2006, there has been no
material adverse change in the financial condition, operations, assets,
business, or properties of the Loan Parties taken as a whole or the prospective
financial condition, operations, assets, business, or properties of the Loan
Parties, including, without limitation, Gelco and its Subsidiaries, taken as a
whole.

9.6 Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened against any Loan Party which
could reasonably be expected to have a Material Adverse Effect. No Loan Party
has any Contingent Liabilities which could reasonably be expected to have a
Material Adverse Effect.

9.7 Ownership of Properties; Liens. Each Loan Party owns good and, in the case
of real property, marketable title to, or holds valid leasehold interests in,
all of its properties and assets, real and personal, tangible and intangible, of
any nature whatsoever (including

 

40



--------------------------------------------------------------------------------

patents, trademarks, trade names, service marks and copyrights), free and clear
of all Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except Permitted
Liens. There are no financing statements, mortgages or similar documents
executed by the Company or any other Loan Party or of public record against the
Company or any other Loan Party, except with respect to Permitted Liens.

9.8 Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and (except with respect to the Company) free and clear of
all Liens (other than those in favor of Administrative Agent from time to time),
and such securities were issued in compliance with all applicable state and
federal laws concerning the issuance of securities. Schedule 9.8 sets forth the
authorized Capital Securities of each Loan Party as of the Closing Date. All of
the issued and outstanding Capital Securities of each Wholly-Owned Subsidiary
is, directly or indirectly, owned by the Company and is set forth on
Schedule 9.8. The Company has no Subsidiaries that are not Wholly-Owned
Subsidiaries. As of the Closing Date, except as set forth on Schedule 9.8 and
except for employee or director stock option programs, employee stock purchase
plans, benefit plans, and restricted stock programs, there are no pre-emptive or
other outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of any Loan Party.

9.9 Pension Plans.

(a) No Loan Party has failed to pay any Unfunded Liability within the time
periods required by law or required by any written agreement between any Loan
Party and any governmental authority. Each Pension Plan complies in all material
respects with all applicable requirements of law and regulations. No
contribution failure under Section 412 of the Code, Section 302 of ERISA or the
terms of any Pension Plan has occurred with respect to any Pension Plan,
sufficient to give rise to a Lien under Section 302(f) of ERISA, or otherwise to
have a Material Adverse Effect. There are no pending or, to the knowledge of
Company, threatened, claims, actions, investigations or lawsuits against any
Pension Plan, any fiduciary of any Pension Plan, or Company or other any member
of the Controlled Group with respect to a Pension Plan or a Multiemployer
Pension Plan which could reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any other member of the Controlled Group has
engaged in any prohibited transaction (as defined in Section 4975 of the Code or
Section 406 of ERISA) in connection with any Pension Plan or Multiemployer
Pension Plan which would subject that Person to any material liability. Within
the past five years, neither the Company nor any other member of the Controlled
Group has engaged in a transaction which resulted in a Pension Plan with an
Unfunded Liability being transferred out of the Controlled Group, which could
reasonably be expected to have a Material Adverse Effect. No Termination Event
has occurred or is reasonably expected to occur with respect to any Pension
Plan, which could reasonably be expected to have a Material Adverse Effect.

(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law which if not so made could reasonably be expected
to have a Material Adverse Effect; neither the Company nor any other member of
the Controlled Group has withdrawn or

 

41



--------------------------------------------------------------------------------

partially withdrawn from any Multiemployer Pension Plan, incurred any withdrawal
liability with respect to any such plan or received notice of any claim or
demand for withdrawal liability or partial withdrawal liability from any such
plan, which, in any such case, could reasonably be expected to have a Material
Adverse Effect, and no condition has occurred which, if continued, could result
in a withdrawal or partial withdrawal from any such plan; and neither the
Company nor any other member of the Controlled Group has received any notice
that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent.

9.10 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

9.11 Public Utility Holding Company Act. No Loan Party is a “holding company”,
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.

9.12 Regulation U. The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

9.13 Taxes. Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or which do not exceed $250,000 in the aggregate at
any time. The Loan Parties have made adequate reserves on their books and
records in accordance with GAAP for all taxes that have accrued but which are
not yet due and payable. No Loan Party has participated in any transaction that
relates to a year of the taxpayer (which is still open under the applicable
statute of limitations) which is a “reportable transaction” within the meaning
of Treasury Regulation Section 1.6011-4(b)(2) (irrespective of the date when the
transaction was entered into).

9.14 Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to the Loan Parties,
on a consolidated basis, (a) the fair value of their collective assets is
greater than the amount of their collective liabilities (including disputed,
contingent and unliquidated liabilities) as such value is established and
liabilities evaluated in accordance with GAAP, (b) the present fair saleable
value of their collective assets is not less than the amount that will be
required to pay the probable liability on their collective debts as they become
absolute and matured, (c) they are able to realize upon their collective assets
and pay their collective debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business, (d) they do not intend to,

 

42



--------------------------------------------------------------------------------

and do not believe that they will, incur debts or liabilities beyond their
collective ability to pay as such debts and liabilities mature and (e) they are
not engaged in business or a transaction, and are not about to engage in
business or a transaction, for which their collective property would constitute
unreasonably small capital.

9.15 Environmental Matters. The on-going operations of each Loan Party comply in
all respects with all Environmental Laws, except such non-compliance which could
not (if enforced in accordance with applicable law) reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
Each Loan Party has obtained, and maintained in good standing, all licenses,
permits, authorizations, registrations and other approvals required under any
Environmental Law and required for their respective ordinary course operations,
and for their reasonably anticipated future operations, and each Loan Party is
in compliance with all terms and conditions thereof, except where the failure to
do so could not reasonably be expected to result in material liability to any
Loan Party and could not reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect. No Loan Party or any of its
properties or operations is subject to, or reasonably anticipates the issuance
of, any written order from or agreement with any Federal, state or local
governmental authority, nor subject to any judicial or docketed administrative
or other proceeding, respecting any Environmental Law, Environmental Claim or
Hazardous Substance that would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. There are no
Hazardous Substances or other conditions or circumstances existing with respect
to any property, or relating to any waste disposal, of any Loan Party that would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. No Loan Party has any underground storage tanks that
are not properly registered or permitted under applicable Environmental Laws or
that at any time have released, leaked, disposed of or otherwise discharged
Hazardous Substances, which would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect.

9.16 Insurance. Set forth on Schedule 9.16 is a complete and accurate summary of
the property and casualty insurance program of the Loan Parties as of the
Closing Date (including the names of all insurers, policy numbers, expiration
dates, amounts and types of coverage, annual premiums, deductibles, self-insured
retention, and a description in reasonable detail of any self-insurance program,
retrospective rating plan, fronting arrangement or other risk assumption
arrangement involving any Loan Party). Each Loan Party and its properties are
insured with financially sound and reputable insurance companies with at least
an “A” rating by Best’s Rating Services which are not Affiliates of the Loan
Parties, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Parties operate.

9.17 Real Property. Set forth on Schedule 9.17 is a complete and accurate list,
as of the Closing Date, of the address of all real property owned or leased by
any Loan Party, together with, in the case of leased property, the name and
mailing address of the lessor of such property. Except as set forth in Schedule
9.17, no Person is a lessee, tenant or licensee of any real property owned by
any Loan Party. None of the Real Estate Collateral is subject to any
restriction, zoning restrictions or recorded restrictions, that would materially
reduce the value of such Real Estate Collateral or materially impair or restrict
the use of all of the Real Estate Collateral as a commercial or industrial site.

 

43



--------------------------------------------------------------------------------

9.18 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Administrative Agent
and the Lenders that any projections and forecasts provided by the Company are
based on good faith estimates and assumptions believed by the Company to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

9.19 Intellectual Property. Each Loan Party owns and possesses or has a license
or other right to use all patents, patent rights, trademarks, trademark rights,
trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which such infringement
could reasonably be expected to have a Material Adverse Effect.

9.20 Burdensome Obligations. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have either individually or in the
aggregate, a Material Adverse Effect.

9.21 Labor Matters. Except as set forth on Schedule 9.21, no Loan Party is
subject to any labor or collective bargaining agreement. There are no existing
or, to the knowledge of the Company, threatened strikes, lockouts or other labor
disputes involving any Loan Party that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Loan Parties are not in violation of the Fair
Labor Standards Act or any other applicable law, rule or regulation dealing with
such matters that singly or in the aggregate could reasonably be expected to
have a Material Adverse Effect.

9.22 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.

9.23 Dormant Entities. None of the Dormant Entities (i) have or hold any assets
of any kind or nature other than the Capital Securities of another Dormant
Entity, (ii) have any liabilities, obligations or Debt of any kind other than
incidental corporate maintenance items, incidental tax liabilities, or
(iii) have any operations or employees. The complete and accurate legal name and
state of formation of each Dormant Entity is fully, completely and accurately
listed in the definition of “Dormant Entity.”

9.24 Subordinated Debt. The subordination provisions of the Subordinated Debt
are enforceable against the holders of the Subordinated Debt by the
Administrative Agent and the Lenders. Except with respect to the Debt to be
Repaid (so long as such Debt is repaid on the Closing Date with the proceeds of
the initial Loans hereunder), all Obligations constitute senior Debt entitled to
the benefits of the subordination provisions contained in the Subordinated Debt.

 

44



--------------------------------------------------------------------------------

9.25 Secondary Offering. The Secondary Offering has been completed in compliance
with all applicable laws, rules and regulations, and the proceeds thereof were
received by the Company and were no less than $105,000,000 in cash (after
deducting any reasonable and customary fees and expenses associated therewith).

9.26 TMG Sale. The TMG Sale has closed in accordance with all applicable laws,
rules and regulations, and the proceeds thereof were received by Gelco
Information Network in the form of a promissory note, which note has either been
distributed to the sellers of Gelco and excluded from any balance sheet
adjustments under the Gelco Acquisition Documents or if such note is paid in
full prior to closing and some or all of the proceeds are not distributed to the
owners of Gelco, then any such proceeds remaining in Gelco or Gelco Information
Network would be included as a part of the balance sheet adjustments under the
Gelco Acquisition Documents.

9.27 No Negative Pledges. Except as set forth herein, no Loan Party is a party
to or bound by any contract, capital lease, operating lease, note, bond,
indenture, deed, mortgage, deed of trust, security agreement, pledge,
hypothecation agreement, assignment, or other agreement or undertaking, or any
security, which prohibits the creation or existence of any Lien or security
interest upon or assignment or conveyance of any of the Collateral, any of the
Real Estate Collateral or any other asset (regardless of type or nature) of any
Loan Party,

SECTION 10 AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are Paid in Full, the
Company agrees for itself and each of its Subsidiaries, that, unless at any time
the Required Lenders shall otherwise expressly consent in writing, it will:

10.1 Reports, Certificates and Other Information. Furnish to the Administrative
Agent:

10.1.1 Annual Report. Promptly when available and in any event within 90 days
after the close of each Fiscal Year a copy of the annual audit report of the
Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets, statement of stockholders equity, and statements of
earnings and cash flows of the Company and its Subsidiaries as at the end of
such Fiscal Year, certified without qualification, including without adverse
reference to going concern value, by independent auditors of recognized standing
selected by the Company and reasonably acceptable to the Administrative Agent.

10.1.2 Interim Reports. Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter (including the last Fiscal Quarter of each
Fiscal Year), consolidated balance sheets of the Company and its Subsidiaries as
of the end of such Fiscal Quarter, together with consolidated statements of
earnings and cash flows for such Fiscal Quarter and for the period beginning
with the first day of such

 

45



--------------------------------------------------------------------------------

Fiscal Year and ending on the last day of such Fiscal Quarter, together with a
comparison with the corresponding period of the previous Fiscal Year and a
comparison with the budget for such period of the current Fiscal Year, certified
by a Senior Officer of the Company.

10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Senior Officer of the
Company, containing (i) a computation of each of the financial ratios and
restrictions set forth in Section 11.13, all cash and noncash components of
EBITDA (in accordance with the definition thereof) and to the effect that such
officer has not become aware of any Event of Default or Unmatured Event of
Default that has occurred and is continuing or, if there is any such event,
describing it and the steps, if any, being taken to cure it, and (ii) except for
the fourth Fiscal Quarter of each Fiscal Year, a written statement of the
Company’s management setting forth a discussion of the Company’s financial
condition, changes in financial condition and results of operations.

10.1.4 Notice of Default, Litigation and ERISA Matters. Promptly, but in no
event later than three Business Days after a Senior Officer becomes aware of any
of the following, written notice describing the same and the steps being taken
by the Company or the Subsidiary affected thereby with respect thereto:

(a) the occurrence of an Event of Default or an Unmatured Event of Default;

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which could reasonably be
expected to have a Material Adverse Effect;

(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare benefit plan or other employee benefit plan of
the Company or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;

 

46



--------------------------------------------------------------------------------

(d) any notice of cancellation (unless renewed prior to the cancellation) or
actual cancellation or material change in any insurance maintained by any Loan
Party; or

(e) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which could reasonably be expected to have a
Material Adverse Effect.

10.1.5 Projections. As soon as practicable, and in any event not later than 30
days prior the commencement of each Fiscal Year, financial projections for the
Company and its Subsidiaries on a consolidated basis for such Fiscal Year and
the next ensuing Fiscal Year (including Fiscal Quarter operating and cash flow
budgets) prepared in a manner consistent with the projections delivered by the
Company to the Lenders prior to the Closing Date or otherwise in a manner
reasonably satisfactory to the Administrative Agent, accompanied by a
certificate of a Senior Officer of the Company on behalf of the Company to the
effect that (a) such projections were prepared by the Company in good faith,
(b) the Company has a reasonable basis for the assumptions contained in such
projections and (c) such projections have been prepared in accordance with such
assumptions.

10.1.6 Other Information. Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.

10.1.7 Subordinated Debt Notices. Promptly following receipt, copies of any
notices (including notices of default or acceleration) received from any holder
or trustee of, under or with respect to any Subordinated Debt.

10.1.8 Notice of Claims under the Gelco Acquisition Documents or the TMG Sale
Documents. Promptly upon becoming aware of any material breach of any
representation, warranty or covenant by any party to the Gelco Acquisition
Documents or the TMG Sale Documents, written notice to the Administrative Agent
describing the same and the steps being taken by the Company with respect
thereto.

10.1.9 Schedule 9.1.

Updates to Schedule 9.1 as requested by Administrative Agent from time to time.

10.2 Books, Records and Inspections. Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties; and permit, and cause each other Loan Party to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Lender or the Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and the Company hereby authorizes such independent auditors to discuss such
financial matters with any Lender or the Administrative Agent or any
representative thereof with, if no Event of Default has occurred and is
continuing a representative of the Company present), and to

 

47



--------------------------------------------------------------------------------

examine and to photocopy extracts from (and, if an Event of Default has occurred
and is continuing, such photocopies being at the expense of the Loan Parties,)
any of its books or other records; and permit, and cause each other Loan Party
to permit, the Administrative Agent and its representatives to inspect the
tangible assets of the Loan Parties, to perform appraisals of the assets of the
Loan Parties, and to inspect, examine, check and make copies of and extracts
from the books, records, computer data, computer programs, journals, orders,
receipts, correspondence and other data relating to their assets. All such
inspections or examinations by the Administrative Agent shall be at the
Company’s expense, provided that so long as no Event of Default or Unmatured
Event of Default exists, the Company shall not be required to reimburse the
Administrative Agent for inspections or examinations more frequently than once
each Fiscal Year.

10.3 Maintenance of Property; Insurance.

(a) Keep, and cause each other Loan Party to keep, all property useful and
necessary in the business of the Loan Parties in good working order and
condition, ordinary wear and tear excepted, and except where the failure to do
so could reasonably be expected to have a Material Adverse Effect.

(b) Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated; and, upon request of the
Administrative Agent or any Lender, furnish to the Administrative Agent or such
Lender a certificate setting forth in reasonable detail the nature and extent of
all insurance maintained by the Loan Parties. The Company shall cause each
issuer of an insurance policy to provide the Administrative Agent with an
endorsement (i) showing the Administrative Agent as loss payee with respect to
each policy of property or casualty insurance, and naming the Administrative
Agent as an additional insured with respect to each policy of liability
insurance, (ii) providing that 10 days’ notice will be given to the
Administrative Agent prior to any cancellation of, material reduction or change
in coverage provided by or other material modification to such policy and
(iii) reasonably acceptable in all other respects to the Administrative Agent.
Upon the request of the Administrative Agent, the Company shall execute and
deliver to the Administrative Agent a collateral assignment, in form and
substance satisfactory to the Administrative Agent, of each business
interruption insurance policy maintained by the Company. Administrative Agent is
authorized, but not obligated, as the attorney-in-fact for the Company, and
every other Loan Party, prior to the occurrence of an Event of Default, with the
Company’s consent (which consent shall not be unreasonably withheld), and upon
the occurrence and during the continuance of an Event of Default, without the
Company’s or any other Loan Party’s consent, (i) to adjust and compromise
proceeds payable under such policies of insurance, (ii) to collect, receive and
give receipts for such proceeds in the name of the Company or any other Loan
Party and Administrative Agent, and (iii) to endorse the Company’s or any other
Loan Party’s name upon any instrument in payment thereof. Such power granted to
Administrative Agent shall be deemed coupled with an interest and shall be
irrevocable (until all of the Obligations are fully and indefeasibly Paid in
Full). The Company shall or shall cause any other Loan Party Person upon request
of Administrative Agent at any time to furnish to Administrative Agent updated
evidence of insurance.

 

48



--------------------------------------------------------------------------------

10.4 Compliance with Laws; OFAC/BSA Provision; Payment of Taxes and
Liabilities. (a) Comply, and cause each other Loan Party to comply, in all
respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where failure to comply could not
reasonably be expected to have a Material Adverse Effect; (b) without limiting
clause (a) above, ensure, and cause each other Loan Party to ensure, that no
person who owns a controlling interest in or otherwise controls a Loan Party is
or shall be (i) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
(c) without limiting clause (a) above, comply, and cause each other Loan Party
to comply, with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering laws and regulations, and (d) pay, and cause each other Loan Party to
pay, prior to delinquency, all taxes and other governmental charges, as well as
claims of any kind which, if unpaid, could become a Lien on any of its property;
provided that the foregoing shall not require any Loan Party to pay any such tax
or charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and, in the case of a claim which could
become a Lien on any asset of the Company or any other Loan Party, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of any asset of the Company or any other Loan Party to satisfy such claim.

(b) Pay, and cause each other Loan Party to pay, prior to delinquency, all taxes
and other governmental charges against it or any of the Collateral or any of the
Real Estate Collateral, as well as claims of any kind which, if unpaid, could
become a Lien on any of its property; provided that the foregoing shall not
require any Loan Party to pay any such tax or charge so long as it shall contest
the validity thereof in good faith by appropriate proceedings and shall set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and, in the case of a claim which could become a Lien on any of the
Collateral or on any of the Real Estate Collateral or any other asset of the
Company or any other Loan Party, such contest proceedings shall stay the
foreclosure of such Lien or the sale of any portion of any Collateral or any
portion of the Real Estate Collateral or other assets of the Company or any
other Loan Party to satisfy such claim; provided further, however, that if the
amount of any such tax, charge or claim exceeds $250,000 unless Administrative
Agent waives such requirement in Administrative Agent’s sole discretion, the
Company shall promptly deposit with Administrative Agent cash collateral which
in Administrative Agent’s judgment must be adequate to pay and discharge each
such item in full, together with all legal fees and costs that might be incurred
by Administrative Agent (which legal fees and costs the Company hereby agrees to
pay or to cause such Loan Party to pay).

10.5 Maintenance of Existence, etc. Except for the Dormant Entities, maintain
and preserve, and (subject to Section 11.4) cause each other Loan Party to
maintain and preserve, (a) its existence and good standing in the jurisdiction
of its organization and (b) its qualification to do business and good standing
in each jurisdiction where the nature of its business makes such qualification
necessary (in each such case, other than such jurisdictions in which the failure
to be qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect).

 

49



--------------------------------------------------------------------------------

10.6 Use of Proceeds. Use the proceeds of the Loans, and the Letters of Credit,
solely to pay Debt to be Repaid, for working capital purposes, for the Gelco
Acquisition, for Acquisitions (to the extent permitted hereunder), redemptions
of the Company’s Capital Securities permitted hereunder, dividends and
distributions made or paid with respect to the Company’s Capital Securities
permitted hereunder, for Capital Expenditures and for working capital and other
general business purposes; and not use or permit any proceeds of any Loan to be
used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.

10.7 Employee Benefit Plans.

(a) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

(c) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

10.8 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets to the extent noncompliance could
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Company shall, and shall cause each other Loan
Party to, comply with any Federal or state judicial or administrative order
requiring the performance at any real property of any Loan Party of activities
in response to the release or threatened release of a Hazardous Substance at any
real property of any Loan Party (whether owned or leased). The Company shall,
and shall cause its Subsidiaries to, dispose of such Hazardous Substances, or of
any other wastes, only at licensed disposal facilities operating, to the
Company’s knowledge, in compliance with Environmental Laws.

 

50



--------------------------------------------------------------------------------

10.9 Collateral Access Agreements.

10.9.1 Unless waived by Administrative Agent in its sole discretion, the Company
shall, and shall cause each other Loan Party, to use it reasonable best efforts,
within 60 days following the Closing Date, to deliver a Collateral Access
Agreement from the landlord of each location identified on Exhibit G attached
hereto waiving any such landlord’s Lien in respect of personal property kept at
the premises subject to such lease, permitting access to the location by the
Administrative Agent and its agents and containing such other terms and
provisions as may be required by the Administrative Agent, provided, however,
the failure to deliver any such Collateral Access Agreement shall not be an
Event of Default hereunder unless the Company and each Loan Party fails to use
its reasonable best efforts to obtain such Collateral Access Agreement.

10.9.2 Unless waived by Administrative Agent in its sole discretion, after the
date hereof, for any location with more than $250,000 of Collateral, the Company
shall, and shall cause each other Loan Party, to use its reasonable best efforts
to promptly deliver a Collateral Access Agreement from the landlord of each
location other than those identified on Exhibit G attached hereto waiving any
such landlord’s Lien in respect of personal property kept at the premises
subject to such lease, and in the case of any mortgaged real property, a waiver
from the mortgagee thereof waiving any Lien in respect of personal property kept
at the premises subject to such Mortgage, permitting access to the location by
the Administrative Agent and its agents and containing such other terms and
provisions as may be required by the Administrative Agent, provided, however,
the failure to deliver any such Collateral Access Agreement shall not be an
Event of Default hereunder unless the Company and each Loan Party fails to use
its reasonable best efforts to obtain such Collateral Access Agreement.

10.10 Stock Certificates of certain Foreign Entities.

If not delivered at Closing, deliver, or cause to be delivered, within 30 days
following the Closing Date, original duly issued stock certificates evidencing
65% of the Capital Securities of each of Concur Australia, Concur Canada, and
each Concur UK entity (in each case, together with stock powers for each
certificate duly executed in blank).

10.11 UCC Filing. If not delivered at Closing, use its reasonable best efforts
to cause to be delivered, within 30 days following the Closing Date, an
amendment to UCC File No. 200610817733 filed with the Washington Department of
Licensing against the Company, as debtor, and Secap Finance, as creditor, to
limit the collateral description to a description that is reasonably acceptable
to the Administrative Agent.

10.12 Merger. On the Closing Date, Acquisition Sub shall be merged with and into
Gelco, and Gelco shall be the surviving entity. Within 3 Business Days following
the Closing Date, the Company shall provide a file-stamped copy of the merger
agreement between Acquisition Sub and Gelco.

10.13 Gelco Joinder. Immediately following the closing of the Gelco Acquisition
on the Closing Date, take and cause each other Loan Party to take, such actions
as are necessary or as the Administrative Agent or the Required Lenders may
reasonably request to ensure that Gelco and each of its domestic Subsidiaries
guaranty all of the Obligations and all of the Obligations are secured by a
first priority perfected Lien (subject to Permitted Liens) on substantially all
of the assets of Gelco and each domestic Subsidiary (as well as all Capital

 

51



--------------------------------------------------------------------------------

Securities of each domestic Subsidiary of Gelco and 65% of all Capital
Securities of each foreign Subsidiary of Gelco and guaranteed by each domestic
Subsidiary of Gelco), including (a) the execution and delivery of joinder
agreements, guaranties, security agreements, pledge agreements, Mortgages,
financing statements and other documents, and the filing or recording of any of
the foregoing and (b) the delivery of certificated securities and other
Collateral with respect to which perfection is obtained by possession.

10.14 Further Assurances. Take, and cause each other Loan Party to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are secured by a first priority perfected
Lien (subject to Permitted Liens) on substantially all of the assets of the
Company and each domestic Subsidiary (as well as all Capital Securities of each
domestic Subsidiary and 65% of all Capital Securities of each direct foreign
Subsidiary (other than the Dormant Entities and Concur Hong Kong) and guaranteed
by each domestic Subsidiary (including, upon the acquisition or creation
thereof, any Subsidiary acquired or created after the Closing Date), including
(a) the execution and delivery of guaranties, security agreements, pledge
agreements, Mortgages, financing statements and other documents, and the filing
or recording of any of the foregoing and (b) the delivery of certificated
securities and other Collateral with respect to which perfection is obtained by
possession; provided, however, neither the Dormant Entities, Concur Australia,
Concur UK, Concur Hong Kong nor Concur Canada shall be required to guaranty the
Obligations or grant a Lien on their respective Assets.

SECTION 11 NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are Paid in Full, the
Company agrees for itself and each of its Subsidiaries that, unless at any time
the Required Lenders shall otherwise expressly consent in writing, it will:

11.1 Debt. Not, and not permit any other Loan Party to, create, incur, assume or
suffer to exist any Debt, except:

(a) Obligations under this Agreement and the other Loan Documents;

(b) Debt secured by Liens permitted by Section 11.2(d), and extensions, renewals
and refinancings thereof; provided that the aggregate amount of all such Debt at
any time outstanding shall not exceed $1,000,000;

(c) Debt of the Company to any Wholly-Owned Subsidiary or Debt of any
Wholly-Owned Subsidiary to the Company or another domestic Wholly-Owned
Subsidiary; provided that, upon the reasonable request of Administrative Agent,
such Debt shall be evidenced by a demand note in form and substance reasonably
satisfactory to the Administrative Agent and pledged and delivered to the
Administrative Agent pursuant to the Collateral Documents as additional
collateral security for the Obligations, and the obligations under such demand
note shall be subordinated to the Obligations of the Company hereunder in a
manner reasonably satisfactory to the Administrative Agent;

 

52



--------------------------------------------------------------------------------

(d) Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased in excess of
the amount set forth on such Schedule;

(e) the Debt to be Repaid (so long as such Debt is repaid on the Closing Date
with the proceeds of the initial Loans hereunder);

(f) Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 11.4;

(g) Contingent Liabilities listed on Schedule 11.1;

(h) Guaranties by the Company and/or its Subsidiaries in respect of Debt of the
Company or its domestic Subsidiaries permitted by this Section 11.1;

(i) Hedging Obligations approved by the Administrative Agent, incurred in favor
of Administrative Agent, any Lender or any of their Affiliates for bona fide
hedging purposes and not for speculation; and

(j) Debt owing to any trust created under a supplemental executive retirement
program of the Company.

11.2 Liens. Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA)) for sums not overdue
or being contested in good faith by appropriate proceedings and not involving
any advances or borrowed money or the deferred purchase price of property or
services and, in each case, for which it maintains adequate reserves;

(c) Liens described on Schedule 11.2 as of the Closing Date;

(d) subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 20 days of the acquisition thereof and attaches solely to the
property so acquired;

 

53



--------------------------------------------------------------------------------

(e) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $250,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;

(g) Liens granted to the Issuing Lender or Administrative Agent under or in
connection with any Master Letter of Credit Agreement or any L/C Application or
any cash collateral delivered to Administrative Agent or the Issuing Lender in
connection therewith;

(h) Liens in favor of landlords of real property on funds deposited with such
landlords as security and other deposits in the ordinary course of business
pursuant to the applicable leases; and

(i) the replacement, extension or renewal of any Lien permitted by clause
(c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof).

11.3 Restricted Payments. If an Event of Default or Unmatured Event of Default
exists, or if an Event of Default or Unmatured Event of Default is reasonably
likely to occur from the making any of the following, not, and not permit any
other Loan Party to, (a) make any distribution or pay any dividend to any
holders of its Capital Securities, (b) purchase or redeem any of its Capital
Securities, (c) pay any management fees or similar fees to any of its
equityholders or any Affiliate thereof, (d) make any redemption, prepayment,
defeasance, repurchase or any other payment in respect of any Subordinated Debt,
prior to its stated maturity or amortization schedule (in each case as such
amortization schedule exists on the date hereof) unless specifically permitted
by the applicable Subordination Agreement, or (e) set aside funds for any of the
foregoing. Notwithstanding the foregoing any Subsidiary may at any time pay
dividends or make other distributions to the Company.

11.4 Mergers, Consolidations, Sales. Not, and not permit any other Loan Party
to, (a) be a party to any merger or consolidation, or Acquisition, (b) sell,
transfer, convey or lease all or any substantial or material part of its assets
or Capital Securities (including the sale of Capital Securities of any
Subsidiary) except for sales of inventory, excess equipment, and obsolete
equipment in the ordinary course of business, (c) sell, transfer or assign any
portion of the Real Estate Collateral unless the Net Cash Proceeds received
therefrom are applied to the Obligations as set forth in this Agreement and the
Guaranty and Collateral Agreement, or (d) sell or assign with or without
recourse any Accounts, trademarks, patents, or source codes to any software,
except for (i) any such merger, consolidation, sale, transfer, conveyance, lease
or assignment of or by any Wholly-Owned Subsidiary into the Company or a
domestic Wholly-Owned Subsidiary if the Company or such domestic Wholly-Owned
Subsidiary is the surviving entity; (ii) any such purchase or other acquisition
by the Company of the assets or Capital Securities of any Wholly-Owned
Subsidiary; (iii) the Gelco Acquisition; and (iv) any Acquisition by the Company
where:

(A) the business or division acquired are for use, or the Person acquired is
engaged, in the businesses engaged in by the Loan Parties or businesses
reasonably related thereto;

 

54



--------------------------------------------------------------------------------

(B) at the time of the consummation of such Acquisition, the Administrative
Agent shall have received certificate from a Senior Officer certifying that
immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist or is reasonably likely to
occur as a result of such Acquisition together with a pro forma Compliance
Certificate for the next two consecutive fiscal quarters (including the fiscal
quarter in which the Acquisition occurs);

(C) in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition;

(D) prior to such Acquisition, the Administrative Agent shall have received
current drafts of each material document, instrument and agreement to be
executed in connection with such Acquisition together with all lien search
reports and lien release letters and other documents as the Administrative Agent
may require to evidence the termination of Liens on the assets or business to be
acquired, and promptly after the closing of such Acquisition fully-executed and
complete copies of all such documents;

(E) for each Acquisition, not less than ten Business Days prior to such
Acquisition, the Administrative Agent shall have received an acquisition summary
with respect to the Person and/or business or division to be acquired, such
summary to include a reasonably detailed description thereof (including
financial information) and operating results (including financial statements for
the most recent 12 month period for which they are available and as otherwise
available), Uniform Commercial Code, tax and judgment searches from the
appropriate jurisdictions, the terms and conditions, including economic terms,
of the proposed Acquisition, and the Company’s calculation of pro forma EBITDA
relating thereto and the delivery of a pro-forma consolidated balance sheet and
income statement adjusted after giving effect to the consummation of the
proposed Acquisition;

(F) simultaneously with the closing of such Acquisition, the target company (if
such Acquisition is structured as a purchase of equity) or the Loan Party (if
such Acquisition is structured as a purchase of assets or a merger and a Loan
Party is the surviving entity) executes and delivers to Administrative Agent
(a) such documents, and other agreement, necessary to grant to Administrative
Agent for the benefit of the Lenders a first priority Lien (subject to Permitted
Liens) in all of the assets of such target company or surviving company, and
their respective Subsidiaries, each in form and substance satisfactory to
Administrative Agent and (b) an unlimited guaranty of the Obligations, or at the
option of Administrative Agent in Administrative Agent’s absolute discretion, a
joinder agreement satisfactory to Administrative Agent in which such target
company or surviving company, and their respective Subsidiaries becomes a
borrower under this Agreement and assumes primary, joint and several liability
for the Obligations and (c) a collateral assignment by the Loan Party of rights
in favor of Administrative Agent with respect to the Acquisition Documents for
such Acquisition (consented to by the seller in such Acquisition) and the
Administrative Agent and the Lenders shall be permitted to rely on the legal
opinions delivered by such Loan Party in connection with such Acquisition;

 

55



--------------------------------------------------------------------------------

(G) if the Acquisition is structured as a merger, the Company or a Grantor (as
such term is defined in the Guaranty and Collateral Agreement) is the surviving
entity;

(H) the provisions of Section 10.14 have been satisfied; and

(I) the aggregate consideration to be paid by the Loan Parties (including any
Debt assumed or issued in connection therewith, the amount thereof to be
calculated in accordance with GAAP, the fair market value of any non-cash
consideration, and any earn-outs or deferred purchase price payments to be
calculated in accordance with GAAP) in connection with such Acquisition (or any
series of related Acquisitions), together with all fees and expenses incurred in
connection with such acquisition does not exceed $25,000,000 per calendar year
for all Acquisitions during such calendar year.

11.5 Modification of Organizational Documents; Name; State of Formation. Except
with respect to the Dormant Entities if such entities are liquidated or merged
into another Loan Party, not permit the charter, by-laws or other organizational
documents of any Loan Party to be amended or modified in any way which could
reasonably be expected to materially adversely affect the interests of the
Lenders; except with respect to the Dormant Entities if such entities are
liquidated or merged into another Loan Party or if any domestic Wholly-Owned
Subsidiary is merged into the Company or another domestic Wholly-Owned
Subsidiary and the Company (if the Company’s state of formation and name remain
unchanged) is the surviving entity or such other domestic Wholly-Owned
Subsidiary (if such Wholly-Owned domestic Subsidiary’s state of formation and
name remain unchanged) is the surviving entity, not change, or allow any Loan
Party to change, its name or state of formation or its organizational form.

11.6 Transactions with Affiliates. Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Loan Parties) which is
on terms which are materially less favorable than are reasonably obtainable from
any Person which is not one of its Affiliates and excluding any employment
agreements with any officers and directors of any Loan Party to the extent
approved by the Board of Directors of such Loan Party and disclosed by the
Company in accordance with all applicable public reporting laws, rules, and
regulations.

11.7 Inconsistent Agreements. Not, and not permit any other Loan Party to, enter
into, or be a party to, any agreement containing any provision which would
(a) be violated or breached by any borrowing by the Company hereunder or by the
performance by any Loan Party of any of its Obligations hereunder or under any
other Loan Document, (b) prohibit any Loan Party from granting to the
Administrative Agent and the Lenders, a Lien on any of its assets or (c) create
or permit to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (i) pay dividends or make other distributions to
the Company or any other Subsidiary, or pay any Debt owed to the Company or any
other Subsidiary, (ii) make loans or advances to any Loan Party or
(iii) transfer any of its assets or properties to any Loan Party, other than
(A) customary restrictions and conditions contained in agreements relating to
the sale

 

56



--------------------------------------------------------------------------------

of all or a substantial part of the assets of any Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary to
be sold and such sale is permitted hereunder, (B) restrictions or conditions
imposed by any agreement relating to purchase money Debt, and Capital Leases
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Debt, and (C) customary provisions in leases
and other contracts restricting the assignment thereof.

11.8 Business Activities; Issuance of Equity. Not, and not permit any other Loan
Party to, engage in any line of business other than the businesses engaged in on
the date hereof and businesses reasonably related thereto. Not, and not permit
any other Loan Party to, issue any Capital Securities other than (a) any
issuance of shares of the Company’s common Capital Securities pursuant to any
employee or director option program, benefit plan or compensation program,
restricted stock program, employee stock purchase plan, or a public offering or
private placement made in compliance with all applicable laws, rules and
regulations, and (b) any issuance by a Subsidiary to the Company or another
Subsidiary in accordance with Section 11.3.

11.9 Investments. Not, and not permit any other Loan Party to, make or permit to
exist any Investment in any other Person, except the following:

(a) contributions by the Company to the capital of any Wholly-Owned Subsidiary,
or by any Subsidiary to the capital of any other Wholly-Owned Subsidiary, so
long as the recipient of any such capital contribution has guaranteed the
Obligations as required by this Agreement;

(b) Investments constituting Debt permitted by Section 11.1;

(c) Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;

(d) bank deposits in the ordinary course of business;

(e) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

(f) Investments listed on Schedule 11.9 as of the Closing Date, which, unless an
Event of Default shall have occurred and be continuing, such Investments need
not be pledge to the Administrative Agent; and

(g) Other Investments in third parties up to $10,000,000 in the aggregate
outstanding at any time if and only if the Administrative Agent has a first
priority perfected Lien on each such Investment.

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (y) no Investment otherwise permitted by clause (b)
or (c) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.

 

57



--------------------------------------------------------------------------------

11.10 Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under, any material agreement to which any Loan
Party is a party, if, in any case, such amendment, modification or waiver could
reasonably be expected to be materially adverse to the interests of the Lenders
or be materially adverse to the Company at the time of any such amendment,
modification or waiver; not amend or otherwise modify, or waive any rights
under, any Subordinated Debt Document without the prior written consent of the
Administrative Agent.

11.11 Dormant Entities. Not allow or permit any Dormant Entity to (i) have or
hold any assets of any kind or nature other than the Capital Securities of
another Loan Party, (ii) have or incur any liabilities, obligations or Debt of
any kind other than incidental corporate maintenance items, incidental tax
liabilities, or (iii) have any operations or employees.

11.12 Fiscal Year. Not change its Fiscal Months from a calendar month, Fiscal
Quarters from a calendar year, or Fiscal Years from a year ending September 30.

11.13 Financial Covenants.

11.13.1 Total Funded Debt to EBITDA Ratio. Not permit, as of the last day of any
Fiscal Quarter, the ratio of Total Funded Debt to EBITDA for the Computation
Period ended on the last day of such Fiscal Quarter, to exceed the applicable
ratio set forth below:

 

Computation Period

Ending

  

Ratio of Total Funded Debt to

EBITDA

Last day of each Fiscal Quarter

   2.25 to 1.00

11.13.2 Interest Coverage Ratio. Not permit, as of the last day of any Fiscal
Quarter, the ratio of (A) (i) EBITDA minus (ii) cash income Taxes expense minus
(iii) cash dividends and cash distributions made or paid on the Company’s
Capital Securities, minus (iv) depreciation and amortization, for the
Computation Period ended on the last day of such Fiscal Quarter, to (B) cash
Interest Expense for the Computation Period ended on the last day of such Fiscal
Quarter, to be less than the applicable ratio set forth below:

 

Computation Period

Ending

   Interest Coverage Ratio

Last day of each Fiscal Quarter

   3.00 to 1.00

SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

 

58



--------------------------------------------------------------------------------

12.1 Initial Credit Extension. The obligation of the Lenders to make the initial
Loans and the obligation of the Issuing Lender to issue its initial Letter of
Credit (whichever first occurs) is, in addition to the conditions precedent
specified in Section 12.2, subject to the conditions precedent that (a) all Debt
to be Repaid has been (or concurrently with the initial borrowing will be) paid
in full, and that all agreements and instruments governing the Debt to be Repaid
and that all Liens securing such Debt to be Repaid have been (or concurrently
with the initial borrowing will be) terminated and (b) the Administrative Agent
shall have received all of the following, and if applicable, each duly executed
and dated the Closing Date (or such earlier date as shall be satisfactory to the
Administrative Agent), in form and substance satisfactory to the Administrative
Agent (and the date on which all such conditions precedent have been satisfied
or waived in writing by the Administrative Agent and the Lenders is called the
“Closing Date”):

12.1.1 Financial Statements. (a) Lenders shall have received the following and
determined to their satisfaction that, (i) the audited consolidated financial
statements for the Company and its Subsidiaries for Fiscal Years 2004, 2005 and
2006, and for Gelco and its Subsidiaries for the fiscal years ending
December 31, 2005 and December 31, 2006, (ii) the unaudited comparable interim
consolidated financial statements for the Company and its Subsidiaries for each
fiscal month and quarterly period ended after the latest fiscal year referred to
in clause (i) above through June 30, 2007, (iii) the unaudited comparable
interim consolidated financial statements for Gelco and its Subsidiaries, but
excluding the Excluded Assets, for each fiscal month and quarterly period ended
after the latest fiscal year referred to in clause (i) above through June 30,
2007, and (iv) the projections of the Company’s and its Subsidiaries’
consolidated financial condition (income statements, balance sheets and cash
flow statements) and results of operations, on a Fiscal Quarter basis for the
remainder of Fiscal Year 2007, and for Fiscal Years, 2008, 2009, 2010, 2011 and
2012, as furnished to Administrative Agent and other information furnished to
Administrative Agent by the Company after giving effect to the consummation of
the Gelco Acquisition and the financings contemplated hereby as if such
transactions had occurred on such date, are consistent in all material respects
with the sources and uses of cash as previously described to the Lenders and,
(a) for the periods ended on or before the Closing Date, fairly and accurately
reflect the business and financial condition of the Company and its
Subsidiaries, their cash flows and the results of their operations for such
periods in accordance with GAAP, and (b) for the periods that will end after the
Closing Date, fairly and accurately forecast the business and financial
condition of the Company and its Subsidiaries cash flows, and the results of
their operations for such periods in accordance with GAAP.

(b) The Administrative Agent and the Lenders shall have received and be
satisfied with a pro forma consolidated balance sheet and related pro forma
consolidated statements of income and cash flows of the Company as of the end of
and for the four-fiscal quarter period most recently ended, after giving effect
to the Gelco Acquisition (excluding in all cases the Excluded Gelco Assets and
Liabilities) as if the Gelco Acquisition had occurred as of the end of such
period and the financings contemplated hereby had funded (in the case of such
balance sheet) or at the beginning of such period (in the case of such other
financial statements), which shall be, as determined by

 

59



--------------------------------------------------------------------------------

Administrative Agent, consistent in all material respects with the sources and
uses of cash for the Gelco Acquisition previously delivered to Administrative
Agent and the Required Lenders and the projections previously provided to
Administrative Agent and the Required Lenders.

12.1.2 Minimum EBITDA. The Company shall certify to the Administrative Agent and
the Lenders that the Company, on a pro forma basis after giving effect to the
funding of the Loans on the Closing Date and the consummation of the closing of
the Gelco Acquisition (excluding in all cases the Excluded Gelco Assets and
Liabilities), shall have consolidated EBITDA for the 12 month period ended
June 30, 2007 (calculated in a manner consistent with the financial statements
and projections delivered to the Administrative Agent prior to the date hereof,
but without giving effect to any adjustments not made in accordance with
Regulation S-X promulgated by the Securities and Exchange Commission), of not
less than $37,000,000.

12.1.3 Revolving Outstandings. The Company shall certify to the Administrative
Agent and the Lenders that after giving effect to the funding of the Loans on
the Closing Date and the consummation of the closing of the Gelco Acquisition,
and the payment of all fees, costs and expenses incurred in connection therewith
and reasonably anticipated to be incurred in connection therewith, or, without
duplication, the reserve for all such fees, costs and expenses, the Revolving
Outstandings shall not be greater than $60,000,000.

12.1.4 Pro Forma Covenant Compliance. The Company shall certify to the
Administrative Agent and the Lenders that after giving effect to the funding of
the Loans on the Closing Date and the consummation of the closing of the Gelco
Acquisition, and the payment of all fees, costs and expenses incurred in
connection therewith and reasonably anticipated to be incurred in connection
therewith, or, without duplication, the reserve for all such fees, costs and
expenses, based upon the Fiscal Quarter ending June 30, 2007, the Company shall
be in compliance with all covenants contained in Section 11.13 for the first
compliance period stated therein.

12.1.5 Leverage. The Company shall certify to the Administrative Agent and the
Lenders that after giving effect to the funding of the Loans on the Closing Date
and the consummation of the closing of the Gelco Acquisition, and the payment of
all fees, costs and expenses incurred in connection therewith and reasonably
anticipated to be incurred in connection therewith, or, without duplication, the
reserve for all such fees, costs and expenses, based upon the Fiscal Quarter
ending June 30, 2007, the ratio of Total Funded Debt to EBITDA shall be no
greater than 2.0 to 1.0.

12.1.6 Proceeds of Secondary Offering. The Company shall have received in cash
no less than $105,000,000 (after deducting any reasonable and customary fees and
expenses associated therewith) from the Secondary Offering.

12.1.7 Consents, etc. Certified copies of all documents evidencing any necessary
corporate or partnership action, consents (other than post-closing Collateral
Access Agreements, if any) and governmental approvals (if any) required for the
execution, delivery and performance by the Loan Parties of the Loan Documents
and the Gelco Acquisition Documents and the documents referred to in this
Section.

 

60



--------------------------------------------------------------------------------

12.1.8 Notes. A Note for each Lender requesting a Note.

12.1.9 Authorization Documents. For each Loan Party, other than the Dormant
Entities and the Foreign Entities, such Person’s (a) charter (or similar
formation document), certified by the appropriate governmental authority;
(b) good standing certificates in its state of incorporation (or formation) and
in each other state requested by the Administrative Agent; (c) bylaws (or
similar governing document); (d) resolutions of its board of directors (or
similar governing body) approving and authorizing such Person’s execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby and, with respect to Acquisition Sub and
Gelco, the merger of Acquisition Sub with and into Gelco with Gelco being the
surviving entity; and (e) signature and incumbency certificates of its officers
executing any of the Loan Documents and authorized to submit a Notice of
Borrowing (it being understood that the Administrative Agent and each Lender may
conclusively rely on each such certificate until formally advised by a like
certificate of any changes therein), all certified by its secretary or an
assistant secretary (or similar officer) as being in full force and effect
without modification.

12.1.10 Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

12.1.11 Opinions of Counsel. Opinions of counsel for each Loan Party that is a
domestic entity.

12.1.12 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as an additional insured and lender’s loss
payee on all related insurance policies for all Loan Parties.

12.1.13 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid out pocket reasonable fees, costs and expenses (including reasonable
Attorneys Costs of the Administrative Agent) to the extent then due and payable
on the Closing Date and for which copies of such invoices or estimates have been
provided to the Company, plus such additional amounts of reasonable Attorney
Costs as shall constitute the Administrative Agent’s reasonable estimate of
Attorney Costs incurred or to be incurred by the Administrative Agent through
the closing proceedings (provided that such estimate shall not thereafter
preclude final settling of accounts between the Company and the Administrative
Agent).

12.1.14 Solvency Certificate. A Solvency Certificate executed by a Senior
Officer of the Company.

12.1.15 Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party, including
Gelco and each

 

61



--------------------------------------------------------------------------------

of its Subsidiaries (under their present names and any previous names) as
debtors, together with (a) copies of such financing statements, (b) payoff
letters evidencing repayment in full of all Debt to be Repaid, the termination
of all agreements relating thereto and the release of all Liens granted in
connection therewith, with Uniform Commercial Code or other appropriate
termination statements and documents effective to evidence the foregoing (other
than Liens permitted by Section 11.2) and (c) such other Uniform Commercial Code
termination statements as the Administrative Agent may reasonably request.

12.1.16 Closing Certificate. A certificate executed by an officer of the Company
on behalf of the Company certifying the matters set forth in Section 12.2.1 as
of the Closing Date.

12.1.17 No Material Adverse Change. With respect to the Company and its
Subsidiaries, the Administrative Agent and the Lenders shall be satisfied that
since September 30, 2006, there has been no Material Adverse Effect, and with
respect to Gelco and its Subsidiaries, the Administrative Agent and the Lenders
shall be satisfied that since December 31, 2006, there has been no Material
Adverse Effect.

12.1.18 Gelco Acquisition. All conditions precedent (except the payment of the
purchase price) to consummate the Gelco Acquisition shall have been met or
waived and the Administrative Agent shall have been provided evidence reasonably
satisfactory to it with respect thereto. All the Gelco Acquisition Documents
shall be in form and substance satisfactory to Administrative Agent, no
provision of such documentation shall have been waived, amended, supplemented or
otherwise modified in any material respect, and the purchase price thereof
(subject to balance sheet adjustment as provided in the Gelco Acquisition
Documents, and excluding customary and reasonable third party fees, costs and
expenses) shall not exceed $160,000,000. The Administrative Agent shall be
reasonably satisfied with the results of its legal (including environmental) and
business due diligence on Gelco and its Subsidiaries and obtained all third
party due diligence reports reasonably required by Administrative Agent. The
Administrative Agent and the Required Lenders shall be satisfied that the Gelco
Acquisition shall be consummated in accordance with applicable law and on
satisfactory terms immediately upon the Closing. The capitalization and
structure of the Loan Parties after the Acquisition shall be reasonably
satisfactory in all respects.

12.1.19 TMG Sale. Evidence reasonably satisfactory to Administrative Agent that
the TMG Sale has been consummated in accordance with all applicable laws, rules
and regulations, and the proceeds thereof were received by Gelco in the form of
a promissory note, which note has either been distributed to the sellers of
Gelco and excluded from any balance sheet adjustments under the Gelco
Acquisition Documents or if such note is paid in full prior to closing and some
or all of the proceeds are not distributed to the owners of Gelco, then any such
proceeds remaining in Gelco or Gelco Information Network would be included as a
part of the balance sheet adjustments under the Gelco Acquisition Documents.

 

62



--------------------------------------------------------------------------------

12.1.20 Governmental Approvals. The Loan Parties shall have obtained all
governmental and third party approvals necessary in connection herewith, the
financing contemplated hereby, the Gelco Acquisition, and the continuing
operations of the Loan Parties on terms reasonably satisfactory to the
Administrative Agent and shall be in full force and effect.

12.1.21 Other. Such other documents as the Administrative Agent or any Lender
may reasonably request including without limitation, those items listed on the
documents and requirements list attached hereto as Exhibit F.

12.2 Conditions. The obligation (a) of each Lender to make each Loan and (b) of
the Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent that:

12.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:

(a) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all respects
with the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date); and

(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.

12.2.2 Confirmatory Certificate. If requested by the Administrative Agent or any
Lender, the Administrative Agent shall have received (in sufficient counterparts
to provide one to each Lender) a certificate dated the date of such requested
Loan or Letter of Credit and signed by a duly authorized representative of the
Company as to the matters set out in Section 12.2.1 (it being understood that
each request by the Company for the making of a Loan or the issuance of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Company that the conditions precedent set forth in Section 12.2.1 will be
satisfied at the time of the making of such Loan or the issuance of such Letter
of Credit), together with such other documents as the Administrative Agent or
any Lender may reasonably request in support thereof.

SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.

13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

13.1.1 Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for two days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by the Company hereunder or under
any other Loan Document.

 

63



--------------------------------------------------------------------------------

13.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party individually or in an aggregate amount
(for all such Debt so affected and including undrawn committed or available
amounts and amounts owing to all creditors under any combined or syndicated
credit arrangement) exceeding $500,000 and such default shall (a) consist of the
failure to pay such Debt when due, after giving effect to any cure periods in
any documents relating to such Debt, whether by acceleration or otherwise, or
(b) permit the holder or holders thereof, or any trustee or agent for such
holder or holders, to cause such Debt to become due and payable (or require any
Loan Party to purchase or redeem such Debt or post cash collateral in respect
thereof) prior to its expressed maturity, or (c) accelerate the maturity, of
such Debt.

13.1.3 Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any obligation of, or condition agreed to by, any
Loan Party with respect to any agreement, contract or lease, where such default,
singly or in the aggregate with all other such defaults, could reasonably be
expected to have a Material Adverse Effect.

13.1.4 Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or, except
for the Dormant Entities, any dissolution or liquidation proceeding, is
commenced in respect of any Loan Party, and if such case or proceeding is not
commenced by such Loan Party, it is consented to or acquiesced in by such Loan
Party, or remains for 60 days undismissed; or any Loan Party takes any action to
authorize, or in furtherance of, any of the foregoing.

13.1.5 Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.5, 10.9 or
SECTION 11; or (b) failure by any Loan Party to comply with or to perform any
other provision of this Agreement or any other Loan Document (and not
constituting an Event of Default under any other provision of this SECTION 13
for which no other grace period is specified) and continuance of such failure
described in this clause (b) for 15 consecutive days.

13.1.6 Representations; Warranties. Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading, or any schedule, certificate, financial statement, report, notice or
other writing furnished by any Loan Party to the Administrative Agent or any
Lender in connection herewith is false or misleading on the date as of which the
facts therein set forth are stated or certified.

 

64



--------------------------------------------------------------------------------

13.1.7 Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$100,000 individually or in the aggregate; (b) a contribution failure occurs
with respect to any Pension Plan sufficient to give rise to a Lien under
Section 302(f) of ERISA; (c) the failure to pay any Unfunded Liability within
the time periods required by law or required by any written agreement between
any Loan Party and any governmental authority, or (d) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that the Company or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $100,000 individually or in the aggregate.

13.1.8 Judgments. Final judgments (unless covered by insurance without a
reservation of rights by the applicable insurer) which exceed $500,000
individually or in the aggregate shall be rendered against any Loan Party and
shall not have been paid, discharged or vacated or had execution thereof stayed
pending appeal within 30 days after entry or filing of such judgments.

13.1.9 Guaranty;. Any Loan Party or any other Person shall contest in any manner
the validity, binding nature or enforceability of any guaranty of the
Obligations (including the Guaranty and Collateral Agreement) or shall assert
the invalidity or unenforceability of, or deny any liability under, any guaranty
of the Obligations (including the Guaranty and Collateral Agreement) or any Loan
Party fails to comply with any of the terms or provisions of any guaranty of the
Obligations (including the Guaranty and Collateral Agreement), or any
representation or warranty is false or any covenant is breached of any Loan
Party herein or in any guaranty of the Obligations (including the Guaranty and
Collateral Agreement).

13.1.10 Invalidity of Collateral Documents, etc. Any Collateral Document shall
cease to be in full force and effect or any Lien in favor of the Administrative
Agent ceases to be a perfected first priority Lien (subject to Permitted Liens);
or any Loan Party (or any Person by, through or on behalf of any Loan Party)
shall contest in any manner the validity, binding nature or enforceability of
any Collateral Document or any Lien granted thereunder.

13.1.11 Invalidity of Subordination Provisions, Subordinated Debt. Any
subordination provision in any document or instrument governing Subordinated
Debt, or any subordination provision in any guaranty or other document by any
Subsidiary relating to any Subordinated Debt, shall cease to be in full force
and effect, or any Loan Party or any other Person (including the holder of any
applicable Subordinated Debt) shall contest in any manner the validity, binding
nature or enforceability of any such provision; any breach or default of any
provision of the Subordinated Debt Documents; or any acceleration of any of the
Subordinated Debt.

13.1.12 Change of Control. A Change of Control shall occur.

 

65



--------------------------------------------------------------------------------

13.1.13 Material Adverse Effect. The occurrence of any event or circumstance
which could reasonably be expected to give rise to or Material Adverse Effect.

13.2 Effect of Event of Default. If any Event of Default described in
Section 13.1.4 shall occur in respect of the Company, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and the Company shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, the Administrative Agent may (and, upon the written
request of the Required Lenders shall) declare the Commitments to be terminated
in whole or in part and/or declare all or any part of the Loans and all other
Obligations hereunder to be due and payable and/or demand that the Company
immediately Cash Collateralize all or any Letters of Credit, whereupon the
Commitments shall immediately terminate (or be reduced, as applicable) and/or
the Loans and other Obligations hereunder shall become immediately due and
payable (in whole or in part, as applicable) and/or the Company shall
immediately become obligated to Cash Collateralize the Letters of Credit (all or
any, as applicable), all without presentment, demand, protest or notice of any
kind. The Administrative Agent shall promptly advise the Company of any such
declaration, but failure to do so shall not impair the effect of such
declaration. Any cash collateral delivered hereunder shall be held by the
Administrative Agent (without liability for interest thereon) and applied to the
Obligations arising in connection with any drawing under a Letter of Credit.
After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect. If an Event of Default shall occur
and be continuing, the Administrative Agent, on behalf of the Lenders, may
exercise, in addition to all other rights and remedies against the Company and
each other Loan Party granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations,
including, without limitation, the Collateral Documents and the other Loan
Documents, and all rights and remedies of a creditor under any applicable law or
at equity.

SECTION 14 THE AGENTS.

14.1 Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 14.11) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

66



--------------------------------------------------------------------------------

14.2 Issuing Lender. The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith. The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this SECTION 14 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this SECTION 14, included the Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.

14.3 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

14.4 Exculpation of Administrative Agent. None of the Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of the Company, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of the Company or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.

14.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action

 

67



--------------------------------------------------------------------------------

under this Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Required Lenders as it deems appropriate and,
if it so requests, confirmation from the Lenders of their obligation to
indemnify the Administrative Agent against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon each Lender. For purposes of determining compliance with the
conditions specified in SECTION 12, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

14.6 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Company referring to this Agreement, describing such Event of
Default or Unmatured Event of Default and stating that such notice is a “notice
of default”. The Administrative Agent will notify the Lenders of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with SECTION 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.

14.7 Credit Decision. Each Lender acknowledges that the Administrative Agent has
not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Company hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.

 

68



--------------------------------------------------------------------------------

14.8 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Administrative Agent,
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of the Company and without limiting the obligation of the
Company to do so), according to its applicable Pro Rata Share, from and against
any and all Indemnified Liabilities (as hereinafter defined); provided that no
Lender shall be liable for any payment to any such Person of any portion of the
Indemnified Liabilities to the extent determined by a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the
applicable Person’s own gross negligence or willful misconduct. No action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and Taxes) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Company. The undertaking in this Section shall survive repayment of the Loans,
cancellation of the Notes, expiration or termination of the Letters of Credit,
any foreclosure under, or modification, release or discharge of, any or all of
the Collateral Documents or the other Loan Documents, termination of this
Agreement and the resignation or replacement of the Administrative Agent.

14.9 Collateral Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, (a) to release any Lien granted to
or held by the Administrative Agent under any Collateral Document (i) upon
termination of the Commitments and payment in full of all Loans and all other
obligations of the Company hereunder and the expiration or termination of all
Letters of Credit; (ii) constituting property sold or to be sold or disposed of
as part of or in connection with any disposition permitted hereunder; or
(iii) subject to Section 15.1, if approved, authorized or ratified in writing by
the Required Lenders; or (b) to subordinate its interest in any Collateral to
any holder of a Lien on such Collateral which is permitted by Section 11.2(d)(i)
or 11.2(d)(iii) (it being understood that the Administrative Agent may
conclusively rely on a certificate from the Company in determining whether the
Debt secured by any such Lien is permitted by Section 11.1(b)). Upon request by
the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release, or subordinate its interest in,
particular types or items of Collateral pursuant to this Section 14.9. Each
Lender hereby authorizes the Administrative Agent to give blockage notices in
connection with any Subordinated Debt at the direction of Required Lenders and
agrees that it will not act unilaterally to deliver such notices.

14.10 Administrative Agent in Individual Capacity. LaSalle and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting

 

69



--------------------------------------------------------------------------------

or other business with the Loan Parties and Affiliates as though LaSalle were
not the Administrative Agent hereunder and without notice to or consent of any
Lender. Each Lender acknowledges that, pursuant to such activities, LaSalle or
its Affiliates may receive information regarding the Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Company or such Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them. With
respect to their Loans (if any), LaSalle and its Affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though LaSalle were not the Administrative Agent, and the terms “Lender”
and “Lenders” include LaSalle and its Affiliates, to the extent applicable, in
their individual capacities.

14.11 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of the Company (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Company, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this SECTION 14 and
Sections 15.5 and 15.17 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

14.12 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including, without limitation, any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under SECTION 5, and Sections 15.5 and 15.17)
allowed in such judicial proceedings; and

 

70



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under SECTION 5, and Sections 15.5 and 15.17.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

14.13 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger,” if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

SECTION 15 GENERAL.

15.1 Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall
(a) extend or increase the Commitment of any Lender without the written consent
of such Lender; (b) extend the date scheduled for payment of any principal
(excluding mandatory prepayments) of, or interest on, the Loans, or any fees
payable hereunder without the written consent of each Lender directly affected
thereby; (c) reduce the principal amount of any Loan, the rate of interest
thereon or any fees payable hereunder, without the consent of each Lender
directly affected thereby (except for periodic adjustments of interest rates and
fees resulting from

 

71



--------------------------------------------------------------------------------

a change in the Applicable Margin as may be provided for in this Agreement); or
(d) release any party from its obligations under the Guaranty and Collateral
Agreement or all or any substantial part of the Collateral granted under the
Collateral Documents, change the definition of Required Lenders, any provision
of this Section 15.1 or reduce the aggregate Pro Rata Share required to effect
an amendment, modification, waiver or consent, without, in each case, the
written consent of all Lenders. No provision of SECTION 14 or other provision of
this Agreement affecting the Administrative Agent in its capacity as such shall
be amended, modified or waived without the consent of the Administrative Agent.
No provision of this Agreement relating to the rights or duties of the Issuing
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Issuing Lender. No provision of this Agreement relating to the
rights or duties of the Swing Line Lender in its capacity as such shall be
amended, modified or waived without the consent of the Swing Line Lender.

15.2 Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.

15.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.

15.4 Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in
Section 11.13 (or any related definition) to eliminate or to take into account
the effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend Section 11.13 (or any related definition) for such purpose), then the
Company’s compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant (or related definition) is
amended in a manner satisfactory to the Company and the Required Lenders.

 

72



--------------------------------------------------------------------------------

15.5 Costs, Expenses and Taxes. The Company agrees to pay (provided, if no Event
of Default has occurred and is continuing, upon the receipt of a reasonably
detailed invoice) on demand all reasonable out-of-pocket costs and expenses of
the Administrative Agent (including Attorney Costs and any Taxes) in connection
with the preparation, execution, syndication, delivery and administration
(including the perfection and protection of any Collateral and the costs of
Intralinks (or other similar service), if applicable) of this Agreement, the
other Loan Documents and all other documents provided for herein or delivered or
to be delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), whether or not the transactions
contemplated hereby or thereby shall be consummated, and all reasonable
out-of-pocket costs and expenses (including Attorney Costs and any Taxes)
incurred by the Administrative Agent and after an Event of Default and during
the continuance thereof in connection with the collection of the Obligations or
the enforcement of this Agreement the other Loan Documents or any such other
documents or during any workout, restructuring or negotiations in respect
thereof, except, until an Event of Default under Section 11.13 has occurred,
costs and expenses associated with an assignment or participation described in
Section 15.6 hereof shall be excluded from the foregoing. In addition, the
Company agrees to pay, and to save the Administrative Agent and the Lenders
harmless from all liability for, any fees of the Company’s auditors or examiners
in connection with any reasonable exercise by the Administrative Agent and the
Lenders of their rights pursuant to Section 10.2. All Obligations provided for
in this Section 15.5 shall survive repayment of the Loans, cancellation of the
Notes, expiration or termination of the Letters of Credit and termination of
this Agreement.

15.6 Assignments; Participations.

15.6.1 Assignments.

(a) Any Lender may at any time assign to one or more Persons (any such Person,
an “Assignee”) all or any portion of such Lender’s Loans and Commitments, with
the prior written consent of the Administrative Agent, the Issuing Lender (for
an assignment of the Revolving Loans and the Revolving Commitment) and, so long
as no Event of Default exists, the Company (which consents shall not be
unreasonably withheld or delayed and shall not be required for an assignment by
a Lender to a Lender or an Affiliate of a Lender). Except as the Administrative
Agent may otherwise agree, any such assignment shall be in a minimum aggregate
amount equal to $5,000,000 or, if less, the remaining Commitment and Loans held
by the assigning Lender. The Company and the Administrative Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned to an Assignee until the Administrative Agent
shall have received and accepted an effective assignment agreement in
substantially the form of Exhibit C hereto (an “Assignment Agreement”) executed,
delivered and fully completed by the applicable parties thereto and a processing
fee of $3,500 payable by the Assignor, unless pursuant to the Assignment
Agreement the Assignee has agreed to make such payment. No assignment may be
made to any Person if at the time of such assignment the Company would be
obligated to pay any greater amount under Section 7.6 or SECTION 8 to the
Assignee than the Company is then obligated to pay to the assigning Lender under
such Sections (and if any assignment is made in violation of the foregoing, the
Company will not be required to pay such greater amounts). Any attempted
assignment not made in accordance with this Section 15.6.1 shall

 

73



--------------------------------------------------------------------------------

be treated as the sale of a participation under Section 15.6.2. The Company
shall be deemed to have granted its consent to any assignment requiring its
consent hereunder unless the Company has expressly objected to such assignment
within three Business Days after notice thereof.

(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Company any prior Note held by it.

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

15.6.2 Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Company and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder and (c) all amounts payable
by the Company shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender. No Participant shall
have any direct or indirect voting rights hereunder except with respect to any
event described in Section 15.1 expressly requiring the unanimous vote of all
Lenders or, as applicable, all affected Lenders. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. The Company agrees
that if amounts outstanding under this Agreement are due and payable (as a
result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement and with respect to any Letter of Credit to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of set-off shall be
subject to the obligation of each Participant to share with the Lenders, and the

 

74



--------------------------------------------------------------------------------

Lenders agree to share with each Participant, as provided in Section 7.5. The
Company also agrees that each Participant shall be entitled to the benefits of
Section 7.6 or SECTION 8 as if it were a Lender (provided that on the date of
the participation no Participant shall be entitled to any greater compensation
pursuant to Section 7.6 or SECTION 8 than would have been paid to the
participating Lender on such date if no participation had been sold and that
each Participant complies with Section 7.6(d) as if it were an Assignee).

15.7 Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of the Lenders and the Commitment of each
Lender from time to time and whether such Lender is the original Lender or the
Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.

15.8 GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES EXCEPT THAT THE PROVISIONS OF THE LOAN DOCUMENTS
PERTAINING TO THE CREATION OR PERFECTION OF LIENS OR THE ENFORCEMENT OF RIGHTS
OF ADMINISTRATIVE AGENT IN THE COLLATERAL LOCATED IN A STATE OTHER THAN THE
STATE OF ILLINOIS SHALL BE GOVERNED BY THE LAWS OF SUCH STATE. THE GOVERNING LAW
PROVISIONS OF THIS AGREEMENT AND THE LOAN DOCUMENTS SHALL NOT BE AFFECTED BY THE
LOCATION OF THE LOAN PARTIES.

15.9 Confidentiality. As required by federal law and the Administrative Agent’s
policies and practices, the Administrative Agent may need to obtain, verify, and
record certain customer identification information and documentation in
connection with opening or maintaining accounts, or establishing or continuing
to provide services. The Administrative Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts the Administrative
Agent or such Lender applies to maintain the confidentiality of its own
confidential information) to maintain as confidential all information provided
to them by or on behalf of any Loan Party and designated as confidential, all
source codes to any software owned by a Loan Party if such source codes are
provided to Administrative Agent or a Lender by a Loan Party, all non-public
financial information (including projections provided hereunder), and any other
information that the Administrative Agent or a Lender reasonably believes should
be confidential non-public information by the nature of such information being
provided, except that the Administrative Agent and each Lender may disclose such
information (a) to Persons employed or engaged by the Administrative Agent or
such Lender in evaluating, approving, structuring or administering the Loans and
the Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may

 

75



--------------------------------------------------------------------------------

disclose such information to Persons employed or engaged by them as described in
clause (a) above); (c) as required or requested by any federal or state
regulatory authority or examiner, or any insurance industry association, or as
reasonably believed by the Administrative Agent or such Lender to be compelled
by any court decree, subpoena or legal or administrative order or process (and,
except with respect to any legal proceeding involving the Loan Parties, the
Administrative Agent, and/or the Lenders, and except if the Administrative Agent
and/or such lender believes in good faith that it is prevented or restricted by
applicable law, rule or regulation from providing the Company with prior notice,
the Administrative Agent or the applicable Lender, as the case may be, shall use
its reasonable efforts to notify the Company prior to such disclosure and with a
reasonable amount of time so as to allow the Company to contest such disclosure
or seek a protective order regarding such disclosure, but the Administrative
Agent and the Lenders shall have no liability to the Company for failure to so
notify or to so timely notify unless such failure was willful); (d) as, on the
advice of the Administrative Agent’s or such Lender’s counsel, is required by
law; (e) in connection with the exercise of any right or remedy under the Loan
Documents or in connection with any litigation to which the Administrative Agent
or such Lender is a party; (f) to any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender; (g) to any Affiliate
of the Administrative Agent, the Issuing Lender or any other Lender who may
provide Bank Products to the Loan Parties; or (h) that ceases to be confidential
through no fault of the Administrative Agent or any Lender. Notwithstanding the
foregoing, the Company consents to the publication by the Administrative Agent
or any Lender of a tombstone or similar advertising material relating to the
financing transactions contemplated by this Agreement, and the Administrative
Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

15.10 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.

15.11 Nature of Remedies. All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

15.12 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 5.4) and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.

 

76



--------------------------------------------------------------------------------

15.13 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof. Electronic records of executed Loan
Documents maintained by the Lenders shall deemed to be originals.

15.14 Successors and Assigns. This Agreement shall be binding upon the Company,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Lenders and the
Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. The Company
may not assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender.

15.15 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

15.16 Customer Identification - USA Patriot Act Notice. Each Lender and LaSalle
(for itself and not on behalf of any other party) hereby notifies the Loan
Parties that, pursuant to the requirements of the USA Patriot Act, Title III of
Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or LaSalle, as applicable, to identify
the Loan Parties in accordance with the Act.

15.17 INDEMNIFICATION BY THE COMPANY. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND
THE LENDERS AND THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE
COMPANY HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT,
THE ISSUING LENDER, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES,
AFFILIATES AND AGENTS OF THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, AND EACH
LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL
ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES,
INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED
BY THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR
RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL SECURITIES,
PURCHASE OF ASSETS (INCLUDING ANY SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE
FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY
OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE,

 

77



--------------------------------------------------------------------------------

TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED
BY ANY LOAN PARTY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO
CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS
CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE
LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED
TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE
EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING
UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE
LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT , ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF,
ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

15.18 Nonliability of Lenders. The relationship between the Company on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor. Neither the Administrative
Agent nor any Lender undertakes any responsibility to any Loan Party to review
or inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. The Company agrees, on behalf of itself and each
other Loan Party, that neither the Administrative Agent nor any Lender shall
have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES

 

78



--------------------------------------------------------------------------------

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE). The Company acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.

15.19 Termination. Except for indemnity obligations of the Company contained in
this Agreement and the Other Loan Documents, and other provisions of this
Agreement and the other Loan Documents which survive termination of this
Agreement and the Loan Documents by their respective terms, this Agreement and
the Loan Documents shall terminate when all Obligations and Guarantor
Obligations have been Paid in Full (other than unasserted contingent
indemnification obligations) at which time the Administrative Agent shall, at
the Company’s sole cost and expense, promptly execute all releases and
terminations to effectuate and evidence the foregoing. No termination of this
Agreement or the other Loan Documents shall relieve or discharge any Loan Party
of its respective duties, obligations and covenants under this Agreement or the
other Loan Documents until all Obligations and Guarantor Obligations (other than
unasserted contingent indemnification obligations) have been Paid in Full, and
Administrative Agent’s continuing security interest in the Collateral and the
rights and remedies of Administrative and Lenders hereunder, under the other
Loan Documents and under applicable law, shall remain in full force and effect
until all Obligations and the Guarantor Obligations (other than unasserted
contingent indemnification obligations) have been Paid in Full. Accordingly,
each Loan Party waives any rights it may have under the UCC to demand the filing
of termination statements with respect to the Collateral and Administrative
Agent shall not be required to send such termination statements to any Loan
Party, or to file them with any filing office, unless and until all Obligations
and the Guarantor Obligations (other than unasserted contingent indemnification
obligations) shall have been Paid in Full. Nothing contained in this Section
alters or amends Section 8.20 of the Guaranty and Collateral Agreement and the
terms and provisions of this Section are subject to Section 8.20 of the Guaranty
and Collateral Agreement.

15.20 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES,

 

79



--------------------------------------------------------------------------------

TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH
COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. THE FORUM SELECTION PROVISIONS OF THIS AGREEMENT AND
THE LOAN DOCUMENTS SHALL NOT BE AFFECTED BY THE LOCATION OF THE LOAN PARTIES.

15.21 WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY

15.22 Statutory Notice - Insurance. The following notice is given pursuant to
Section 10 of the Collateral Protection Act set forth in Chapter 815
Section 180/1 of the Illinois Compiled Statutes (1996); nothing contained in
such notice shall be deemed to limit or modify the terms of the Loan Documents:

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS.
THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE COVERAGE THAT WE
PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT IS MADE AGAINST
YOU IN CONNECTION WITH ANY OF YOUR ASSETS OR OPERATIONS. YOU MAY LATER CANCEL
ANY INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE, YOU
WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING THE INSURANCE
PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN CONNECTION WITH THE
PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR
EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO YOUR
TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE INSURANCE MAY BE MORE
THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON YOUR OWN.

 

80



--------------------------------------------------------------------------------

15.23 Statutory Notice—Oral Commitments. Nothing contained in the following
notice shall be deemed to limit or modify the terms of this Agreement and the
other Loan Documents:

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED AND
THAT IS IN ANY WAY RELATE TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND THE
LOAN DOCUMENTS. TO PROTECT COMPANY AND EACH OTHER LOAN PARTY (BORROWER) AND
ADMINISTRATIVE AGENT AND THE LENDER (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS THE COMPANY AND ADMINISTRATIVE AGENT AND THE
LENDERS REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY
LATER AGREE IN WRITING TO MODIFY IT.

Company acknowledges that there are no other agreements between Administrative
Agent, Lenders, Company and the Loan Parties, oral or written, concerning the
subject matter of the Loan Documents, and that all prior agreements concerning
the same subject matter, including any proposal or commitment letter, are merged
into the Loan Documents and thereby extinguished.

[signature pages follow]

 

81



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

CONCUR TECHNOLOGIES, INC.,

a Delaware corporation

By:   /s/ Kyle R. Sugamele Title:   Chief Legal Officer

 

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent, as Issuing Lender,

and as a Lender

By:   /s/ David Vande Ven Title:   First Vice President

 

82



--------------------------------------------------------------------------------

ANNEX A

LENDERS AND PRO RATA SHARES

 

Lender

  

Revolving

Commitment

Amount

   

Pro

Rate

Share*/

 

LaSalle Bank National Association

   $ 70,000,000.00 **/   100. 000000000 %

TOTALS

   $ 70,000,000.00     100. 000000000 %

 

**/ Revolving Commitment Amount reduces as set forth in the Amended and Restated
Credit Agreement. Includes Swing Line Commitment Amount of $5,000,000



--------------------------------------------------------------------------------

ANNEX B

ADDRESSES FOR NOTICES

CONCUR TECHNOLOGIES, INC.

Concur Technologies, Inc.

18400 NE Union Hill Road

Redmond, Washington 98052

Attention: John Adair, Chief Financial Officer

Telephone: (425) 497-6439

Facsimile: (425) 497-6221

With a copy to:

Concur Technologies, Inc.

18400 NE Union Hill Road

Redmond, Washington 98052

Attention: Kyle Sugamele, Chief Legal Officer

Telephone: (425) 497-7384

Facsimile: (425) 497-5930

With a copy to:

Fenwick & West LLP

801 California Street

Mountain View, CA 94041

Attention: Blake Stafford

Telephone: (650) 335-7299

Facsimile: (650) 938-5200

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

One North Brentwood Blvd., Suite 950

Clayton, Missouri 63105

Attention: Kimberly Admire

Telephone: (314) 613-1908

Facsimile: (314) 621-1612



--------------------------------------------------------------------------------

All Other Notices

One North Brentwood Blvd., Suite 950

Clayton, Missouri 63105

Attention: David Vande Ven

Telephone: (314) 613-1931

Facsimile: (314) 621-1612

With a copy to:

Lewis, Rice & Fingersh, L.C.

500 North Broadway, Suite 2000

St. Louis, Missouri 63102

Attention: Steven C. Drapekin

Telephone: (314) 444-7692

Facsimile: (314) 612-7692

 

ii



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

_______,_______

Chicago, Illinois

$__________________

The undersigned, for value received, promises to pay to the order of
______________ (the “Lender”) at the principal office of LaSalle Bank National
Association (the “Administrative Agent”) in Chicago, Illinois the aggregate
unpaid amount of all Loans made to the undersigned by the Lender pursuant to the
Credit Agreement referred to below (as shown in the records of the
Administrative Agent), such principal amount to be payable on the dates set
forth in the Credit Agreement.

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Amended and Restated Credit Agreement, dated as of October 1,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms not otherwise defined herein are used herein
as defined in the Credit Agreement), among the undersigned, certain financial
institutions (including the Lender) and the Administrative Agent, to which
Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
its due date accelerated.

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

 

CONCUR TECHNOLOGIES, INC. By:     Title:    

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

To: LaSalle Bank National Association, as Administrative Agent

Please refer to the Amended and Restated Credit Agreement dated as of October 1,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Concur Technologies, Inc. (the “Company”),
various financial institutions and LaSalle Bank National Association, as
Administrative Agent. Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement. If the terms of this Compliance
Certificate are inconsistent with the terms and provisions of the Credit
Agreement, then the terms and provisions of the Credit Agreement shall control
and govern.

I. Reports. Enclosed herewith is a copy of the [annual audited/quarterly] report
of the Company as at _____________, ____ (the “Computation Date”), which report
fairly presents in all material respects the financial condition and results of
operations [(subject to the absence of footnotes and to normal year-end
adjustments)] of the Company as of the Computation Date and has been prepared in
accordance with GAAP consistently applied.

II. Underlying Calculations. Enclosed herewith is a copy of the spreadsheets and
other calculations used to calculate the financial tests below.

III. Financial Tests. The Company hereby certifies and warrants to
Administrative Agent, Issuing Lender and each Lender that the following is a
true and correct computation as at the Computation Date of the following ratios
and/or financial restrictions contained in the Credit Agreement and each of the
enclosed are true and correct as at the Computation Date:

 

A. EBITDA

 

1.    Consolidated Net Income    $________ 2.    Plus:       (A) Interest
Expense    $________    (B) income Tax expense    $________    (C) depreciation
   $________    (D) amortization (including, non-cash charges relating to the
amortization of intangible assets)    $________    (E) non-cash charges relating
to any share-based compensation awards, to the extent such non-cash charges were
expensed during such period in accordance with SFAS 123R or are required to be
shown as an expense in any financial statements for periods prior to the
effective date of SFAS 123R    3.    Total—Items No 1 plus 2 (EBITDA)   
$________

 

B-1



--------------------------------------------------------------------------------

B.    Section 11.13.1 - Maximum Total Funded Debt to EBITDA Ratio    1.    Total
Funded Debt    $________ 2.    EBITDA (from Item A(3) above)    $________ 3.   
Ratio of B(1) to B(2)    ____ to 1.00 4.    Maximum allowed    2.25 to 1.00 C.
   Section 11.13.2 - Interest Coverage 1.    EBITDA (from Item A(3) above   
$________ 2.    cash income Tax expense    $________ 3.    cash dividends and
distributions    $________ 4.    depreciation and amortization    $________ 5.
   Item C(1) minus Items C(2), C(3) and C(4)    $________ 6.    Cash Interest
Expense    $________ 7.    Ration of Item C(5) to Item C(6)    $________ 8.   
Minimum allowed    3.00 to 1.00

The Company further certifies Administrative Agent and the Lenders that no Event
of Default or Unmatured Event of Default has occurred and is continuing. The
Company has caused this Certificate to be executed and delivered by its duly
authorized officer on ______, ____.

 

CONCUR TECHNOLOGIES, INC. By:     Title:    

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AGREEMENT

Date:_________________

 

To: Concur Technologies, Inc.

and

LaSalle Bank National Association, as Administrative Agent

 

Re: Assignment under the Amended and Restated Credit Agreement referred to below

Gentlemen and Ladies:

Please refer to Section 15.6.1 of the Amended and Restated Credit Agreement
dated as of October 1, 2007 (as amended or otherwise modified from time to time,
the “Credit Agreement”) among Concur Technologies, Inc. (the “Company”), various
financial institutions and LaSalle Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.

______________________ (the “Assignor”) hereby sells and assigns, without
recourse, to _____________ (the “Assignee”), and the Assignee hereby purchases
and assumes from the Assignor, that interest in and to the Assignor’s rights and
obligations under the Credit Agreement as of the date hereof equal to _____% of
all of the Loans, of the participation interests in the Letters of Credit and of
the Commitments, such sale, purchase, assignment and assumption to be effective
as of _____________, ___, or such later date on which the Company and the
Administrative Agent shall have consented hereto (the “Effective Date”). After
giving effect to such sale, purchase, assignment and assumption, the Assignee’s
and the Assignor’s respective Percentages for purposes of the Credit Agreement
will be as set forth opposite their names on the signature pages hereof.

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee. The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

 

C-1



--------------------------------------------------------------------------------

The Assignee represents and warrants to the Company and the Administrative Agent
that, as of the date hereof, the Company will not be obligated to pay any
greater amount under Section 7.6 or SECTION 8 of the Credit Agreement than the
Company is obligated to pay to the Assignor under such Section. [The Assignee
has delivered, or is delivering concurrently herewith, to the Company and the
Administrative Agent the forms required by Section 7.6 of the Credit Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.] The [Assignee/Assignor] [Company]
shall pay the fee payable to the Administrative Agent pursuant to
Section 15.6.1.

The Assignee hereby confirms that it has received a copy of the Credit
Agreement, and the other Loan Documents. Except as otherwise provided in the
Credit Agreement, effective as of the Effective Date:

(a) the Assignee (i) shall be deemed automatically to have become a party to the
Credit Agreement and to have all the rights and obligations of a “Lender” under
the Credit Agreement as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto, and agrees to be bound by the other Loan Documents; and

(b) the Assignor shall be released from its obligations under the Credit
Agreement to the extent specified in the second paragraph hereof.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

 

  (A) Institution Name

Address:

Attention:

Telephone:

Facsimile:

 

  (B) Payment Instructions:

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois applicable to contracts made and to be performed
entirely within such state, without regard to conflict of laws principles.

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

 

C-2



--------------------------------------------------------------------------------

Percentage = _____%     [ASSIGNEE]       By:           Title:    

 

Adjusted Percentage = _____%     [ASSIGNOR]       By:           Title:    

ACKNOWLEDGED AND CONSENTED TO

this ____ day of ________, ____

 

   

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent

      By:           Title:    

[IF NO EVENT OF DEFAULT EXISTS]

ACKNOWLEDGED AND CONSENTED TO

this _____ day of ___________________, ______.

 

    CONCUR TECHNOLOGIES, INC.       By:           Title:    

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF BORROWING

 

To: LaSalle Bank National Association, as Administrative Agent

Please refer to the Amended and Restated Credit Agreement dated as of October 1,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Concur Technologies, Inc. (the “Company”),
various financial institutions and LaSalle Bank National Association, as
Administrative Agent. Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

(i) The requested borrowing date for the proposed borrowing (which is a Business
Day) is ______________, ____.

(ii) The aggregate amount of the proposed borrowing is $                .

(iii) The type of Revolving Loans comprising the proposed borrowing are [Base
Rate] [LIBOR] Loans.

(iv) The duration of the Interest Period for each LIBOR Loan made as part of the
proposed borrowing, if applicable, is ___________ months (which shall be 1, 2, 3
or 6 months).

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the advance requested hereby, before and after giving effect thereto.

The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on ___________, ______.

 

CONCUR TECHNOLOGIES, INC. By:     Title:    

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

To: LaSalle Bank National Association, as Administrative Agent

Please refer to the Amended and Restated Credit Agreement dated as of October 1,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Concur Technologies, Inc. (the “Company”),
various financial institutions and LaSalle Bank National Association, as
Administrative Agent. Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

(a) on [____date____] convert $[            ] of the aggregate outstanding
principal amount of the [            ] Loan, bearing interest at the
[            ] Rate, into a(n) [            ] Loan [and, in the case of a LIBOR
Loan, having an Interest Period of [            ] month(s)];

[(b) on [____date____] continue $[            ] of the aggregate outstanding
principal amount of the [            ] Loan, bearing interest at the LIBOR Rate,
as a LIBOR Loan having an Interest Period of [            ] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on ___________, ______.

 

CONCUR TECHNOLOGIES, INC. By:     Title:    

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

DOCUMENTS AND REQUIREMENTS LIST

 

F-1